 


117 HR 3341 IH: Surface Transportation Advanced through Reform, Technology, and Efficient Review Act 2.0
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 3341 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2021 
Mr. Graves of Missouri (for himself, Mr. Rodney Davis of Illinois, Mr. Crawford, Mr. Gibbs, Mr. Graves of Louisiana, Mr. Rouzer, Mr. Webster of Florida, Mr. Young, Mr. Bost, Mr. Westerman, Mr. Gallagher, Mr. Balderson, Mr. Stauber, Mr. Burchett, Mr. Johnson of South Dakota, Mr. Van Drew, Mr. Guest, Mr. Nehls, Ms. Mace, Ms. Malliotakis, Ms. Van Duyne, Mr. Gimenez, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes. 
 
 
1. Short title; table of contents 
(a)Short titleThis Act may be cited as the Surface Transportation Advanced through Reform, Technology, and Efficient Review Act 2.0 or the STARTER Act 2.0. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1.  Short title; table of contents. 
Division A—Extension of Surface Transportation Programs 
Sec. 1001. Extension of Federal surface transportation programs. 
Sec. 1002. Extension of highway trust fund expenditure authority. 
Sec. 1003. Extension of highway-related taxes. 
Sec. 1004. Additional contract authority. 
Sec. 1005. Tax-exempt financing for qualified highway or surface freight transfer facilities. 
Sec. 1006. Effective date. 
Division B—Surface Transportation 
Title I—Federal-Aid Highways  
Subtitle A—Authorizations and Programs 
Sec. 1101. Nationally significant freight and highway projects. 
Sec. 1102. Better utilizing investments to leverage development (BUILD) transportation discretionary grants. 
Sec. 1103. National highway freight program. 
Sec. 1104. Truck parking safety improvement. 
Sec. 1105. Temporary Federal share for Federal-aid highway projects. 
Sec. 1106. Consolidated funding program. 
Sec. 1107. Bridge rebuilding programs. 
Sec. 1108. Increased flexibility for bridge bundling projects. 
Sec. 1109. Off-system bridge set-aside. 
Sec. 1110. Establishment of ROUTES and NETT entities. 
Subtitle B—Acceleration of Project Delivery 
Sec. 1201. Environmental reviews for major projects. 
Sec. 1202. Efficient environmental reviews for project decisionmaking. 
Sec. 1203. Application of categorical exclusions for transportation projects. 
Sec. 1204. Air quality and conformity. 
Sec. 1205. Agreements relating to use of and access to rights-of-way Interstate System. 
Sec. 1206. Permits for dredged or fill material. 
Sec. 1207. Pilot program on use of innovative practices for environmental reviews. 
Sec. 1208. Major projects threshold. 
Sec. 1209. Adding previously approved projects to the transportation improvement program. 
Title II—Innovative Project Finance 
Sec. 2001. Transportation Infrastructure Finance and Innovation Act of 1998 temporary loan relief due to the COVID–19 pandemic. 
Title III—Public Transportation 
Sec. 3001. Short title. 
Sec. 3002. Urbanized area formula grants. 
Sec. 3003. Fixed guideway capital investment grants. 
Sec. 3004. Enhanced mobility of seniors and individuals with disabilities. 
Sec. 3005. Formula grants for rural areas. 
Sec. 3006. Non-emergency medical transportation. 
Sec. 3007. Technical assistance and workforce development. 
Sec. 3008. General provisions. 
Sec. 3009. Apportionments. 
Sec. 3010. Grants for bus and bus facilities. 
Sec. 3011. Elimination of apportionments based on high density State factors. 
Sec. 3012. Innovative mobility and technology deployment grants. 
Sec. 3013. Expedited project delivery for capital investment grants. 
Title IV—Highway Traffic Safety 
Sec. 4001. Funding and grant requirements. 
Sec. 4002. Highway safety research and development. 
Sec. 4003. National priority safety programs. 
Sec. 4004. National priority safety program grant eligibility. 
Title V—Motor Carrier Safety 
Sec. 5001. Funding and grant requirements. 
Sec. 5002. Compliance, safety, and accountability reform. 
Sec. 5003. Entry-level driver training regulations. 
Sec. 5004. Trucking industry workforce development. 
Sec. 5005. Hours of service requirements for agricultural operations. 
Title VI—Innovation 
Sec. 6001. Advanced transportation technologies program. 
Sec. 6002. Connected vehicle deployment pilot program. 
Sec. 6003. Automated driving system demonstration program. 
Sec. 6004. Accelerated implementation and deployment of advanced digital construction management systems. 
Sec. 6005. Innovative project delivery methods. 
Sec. 6006. Surface transportation system funding alternatives. 
Sec. 6007. Surface transportation system road usage charge national pilot program. 
Sec. 6008. Implementation of per-mile road usage charge for Federal vehicles. 
Title VII—Resiliency 
Sec. 7001. Promoting Resilient Operations for Transformative, Efficient, and Cost-Saving Transportation (PROTECT) grant program. 
Sec. 7002. National highway performance program. 
Sec. 7003. Resilience in federal-aid highway programs. 
Sec. 7004. Resiliency in transit. 
Sec. 7005. Highway emergency relief and resiliency. 
Sec. 7006. Highway resiliency incentives. 
Sec. 7007. Guidance on inundated and submerged roads. 
Sec. 7008. Guidance on evacuation routes. 
Sec. 7009. Definitions. 
Sec. 7010. University transportation centers. 
Sec. 7011. Pre-disaster hazard mitigation pilot program. 
Title VIII—Freight Rail Manufacturing 
Sec. 8001. Short title. 
Sec. 8002. Requirements for railroad freight cars entering service in the United States. 
Sec. 8003. Regulations; penalties. 
Sec. 8004. Country specified. 
Sec. 8005. Definitions. 
AExtension of Surface Transportation Programs 
1001.Extension of Federal surface transportation programs 
(a)In generalExcept as otherwise provided in this Act, the requirements, authorities, conditions, eligibilities, limitations, and other provisions authorized under the covered laws, which would otherwise expire on or cease to apply after September 30, 2021, are incorporated by reference and shall continue in effect through September 30, 2026. (b)Authorization of appropriations (1)Highway Trust Fund (A)Highway AccountThere is authorized to be appropriated from the Highway Account for each of fiscal years 2022 through 2026, for each program with respect to which amounts are authorized to be appropriated from such account for fiscal year 2021, an amount equal to 132 percent of the amount authorized for appropriation with respect to the program from such account under the covered laws for fiscal year 2021. 
(B)Mass Transit AccountThere is authorized to be appropriated from the Mass Transit Account for each of fiscal years 2022 through 2026, for each program with respect to which amounts are authorized to be appropriated from such account for fiscal year 2021, an amount equal to the amount authorized for appropriation with respect to the program from such account under the covered laws for fiscal year 2021.  (2)General FundThere is authorized to be appropriated for each of fiscal years 2022 through 2026, for each program with respect to which amounts are authorized to be appropriated for fiscal year 2021 from an account other than the Highway Account or the Mass Transit Account under the titles specified in subsection (e)(1)(A), an amount equal to the amount authorized for appropriation with respect to the program under such titles for fiscal year 2021. 
(c)Use of fundsSubject to section 1004(b), amounts authorized to be appropriated for each of fiscal years 2022 through 2026 with respect to a program under subsection (b) shall be distributed, administered, limited, and made available for obligation in the same manner as amounts authorized to be appropriated with respect to the program for fiscal year 2021 under the covered laws. (d)Obligation limitationSubject to section 1004(d), a program for which amounts are authorized to be appropriated under subsection (b)(1) shall be subject to a limitation on obligations for each of fiscal years 2022 through 2026 in the same amount and in the same manner as the limitation applicable with respect to the program for fiscal year 2021. 
(e)DefinitionsIn this section, the following definitions apply: (1)Covered lawsThe term covered laws means the following: 
(A)Titles I, III, IV, V, and VI of division A of the FAST Act (Public Law 114–94). (B)Division A, division B, subtitle A of title I and title II of division C, and division E of MAP–21 (Public Law 112–141). 
(C)Titles I, II, and III of the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244). (D)Titles I, II, III, IV, V, and VI of SAFETEA–LU (Public Law 109–59). 
(E)Titles I, II, III, IV, and V of the Transportation Equity Act for the 21st Century (Public Law 105–178). (F)Titles II, III, and IV of the National Highway System Designation Act of 1995 (Public Law 104–59). 
(G)Title I, part A of title II, title III, title IV, title V, and title VI of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240). (H)Title 23, United States Code. 
(I)Subtitle IV of Title 40, United States Code. (J)Sections 116, 117, 330, and 5505 and chapters 53, 303, 311, 313, 701, and 702 of title 49, United States Code. 
(2)Highway AccountThe term Highway Account means the portion of the Highway Trust Fund that is not the Mass Transit Account. (3)Mass Transit AccountThe term Mass Transit Account means the portion of the Highway Trust Fund established under section 9503(e)(1) of the Internal Revenue Code of 1986. 
(f)Disadvantaged business enterprises 
(1)DefinitionsIn this subsection, the following definitions apply: (A)Small business concern (i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)). 
(ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 5 fiscal years in excess of $26,290,000, as adjusted annually by the Secretary for inflation. (B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to such Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection. 
(2)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under titles I, II, and III of this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals. (3)Annual listing of disadvantaged business enterprisesEach State shall annually— 
(A)survey and compile a list of the small business concerns referred to in paragraph (2) in the State, including the location of the small business concerns in the State, and publish such list on a public website; and (B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by— 
(i)women; (ii)socially and economically disadvantaged individuals (other than women); and 
(iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. (4)Uniform certification (A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection. 
(B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern— (i)on-site visits; 
(ii)personal interviews with personnel; (iii)issuance or inspection of licenses; 
(iv)analyses of stock ownership; (v)listings of equipment; 
(vi)analyses of bonding capacity; (vii)listings of work completed; 
(viii)examination of the resumes of principal owners; (ix)analyses of financial capacity; and 
(x)analyses of the type of work preferred. (5)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary— 
(A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and (B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program. 
(6)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under titles I, II, and III of this Act and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (2) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (2) is unconstitutional. 1002.Extension of highway trust fund expenditure authority Section 9503 of the Internal Revenue Code of 1986 is amended— 
(a)by striking October 1, 2021 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1, 2026; and (b)by striking Continuing Appropriations Act, 2021 and Other Extensions Act in subsections (c)(1) and (e)(3) and inserting STARTER Act 2.0. 
1003.Extension of highway-related taxes 
(a)In general 
(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking September 30, 2022 and inserting September 30, 2026: (A)Section 4041(a)(1)(C)(iii)(I). 
(B)Section 4041(m)(1)(B). (C)Section 4081(d)(1). 
(2)Each of the following provisions of such Code is amended by striking October 1, 2022 and inserting October 1, 2026: (A)Section 4041(m)(1)(A). 
(B)Section 4051(c). (C)Section 4071(d). 
(D)Section 4081(d)(3). (b)Extension of tax, etc., on use of certain heavy vehiclesEach of the following provisions of the Internal Revenue Code of 1986 is amended by striking 2023 each place it appears and inserting 2026: 
(1)Section 4481(f). (2)Subsections (c)(4) and (d) of section 4482. 
(c)Floor stocks refundsSection 6412(a)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking October 1, 2022 each place it appears and inserting October 1, 2026; 
(2)by striking March 31, 2023 each place it appears and inserting March 31, 2026; and (3)by striking January 1, 2023 and inserting January 1, 2026. 
(d)Extension of certain exemptions 
(1)Section 4221(a) of the Internal Revenue Code of 1986 is amended by striking October 1, 2022 and inserting October 1, 2026. (2)Section 4483(i) of such Code is amended by striking October 1, 2023 and inserting October 1, 2026. 
(e)Extension of transfers of certain taxes 
(1)In generalSection 9503 of the Internal Revenue Code of 1986 is amended— (A)in subsection (b)— 
(i)by striking October 1, 2022 each place it appears in paragraphs (1) and (2) and inserting October 1, 2026; (ii)by striking October 1, 2022 in the heading of paragraph (2) and inserting October 1, 2026; 
(iii)by striking September 30, 2022 in paragraph (2) and inserting September 30, 2026; and (iv)by striking July 1, 2023 in paragraph (2) and inserting July 1, 2026; and 
(B)in subsection (c)(2), by striking July 1, 2023 and inserting July 1, 2026. (2)Motorboat and small-engine fuel tax transfers (A)In generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of such Code are each amended by striking October 1, 2022 and inserting October 1, 2026. 
(B)Conforming amendments to land and water conservation fundSection 200310 of title 54, United States Code, is amended— (i)by striking October 1, 2023 each place it appears and inserting October 1, 2026; and 
(ii)by striking October 1, 2022 and inserting October 1, 2026. (f)Effective dateThe amendments made by this section shall take effect on October 1, 2021. 
1004.Additional contract authority 
(a)In generalNotwithstanding any other provision of law, for each of fiscal years 2022 through 2026, any excess amount authorized to be appropriated from the Highway Account or the Mass Transit Account shall be distributed as described in subsection (b). (b)Adjustment to core account programsFor each fiscal year in which an excess amount as described in subsection (a) is authorized to be appropriated from the Highway Account or the Mass Transit Account, the Secretary shall— 
(1)under section 1001 of this Act make available for core account programs authorized from such account an amount equal to the amount authorized for such programs for fiscal year 2021;  (2)under this section, make available an additional amount for such programs equal to the excess amount authorized to be appropriated as described in subsection (a); and 
(3)distribute the additional amount under paragraph (2) to each of such core account programs in accordance with subsection (c). (c)Distribution of adjustment among core account programs (1)In generalIn making an adjustment for core account programs authorized from the Highway Account or the Mass Transit Account for a fiscal year under subsection (b), the Secretary shall— 
(A)determine the ratio that— (i)the amount authorized to be appropriated for a core account program from the account for fiscal year 2021; bears to 
(ii)the total amount authorized to be appropriated for such fiscal year for all core account programs under such account; (B)multiply the ratio determined under subparagraph (A) by the amount of the adjustment under subsection (b)(2); and 
(C)adjust the amount that the Secretary would otherwise have allocated for the core account program for the fiscal year by the amount calculated under subparagraph (B). (2)Formula programs (A)In generalSubject to subparagraph (B), for a program for which funds are distributed by formula, the Secretary shall add the adjustment to the amount authorized for the program but for this section and make available the adjusted program amount for such program in accordance with such formula. 
(B)ExceptionIn making the adjustment under subparagraph (A), the Secretary shall exclude subsections (b)(4), (b)(5)(D), and (b)(6) of section 104 of title 23, United States Code, from the formula calculations. (3)Availability for obligationAdjusted amounts under this subsection shall be available for obligation and administered in the same manner as other amounts made available for the program for which the amount is adjusted. 
(4)Special rule 
(A)AdjustmentIn making an adjustment under subsection (c)(1) for an allocation, reservation, or set-aside from an amount authorized from the Highway Account or Mass Transit Account referred to in subparagraph (B), the Secretary shall— (i)determine the ratio that— 
(I)the amount authorized to be appropriated for the allocation, reservation, or set-aside from the account for fiscal year 2021; bears to (II)the total amount authorized to be appropriated for such fiscal year for all core account programs under such account; 
(ii)multiply the ratio determined under clause (i) by the amount of the adjustment determined under subsection (b)(2); and (iii)adjust the amount that the Secretary would have allocated for the allocation, reservation, or set-aside for the fiscal year but for this section by the amount calculated under clause (ii). 
(B)Allocations, reservations, and set-asidesThe allocations, reservations, and set-asides referred to in subparagraph (A) are— (i)the amount reserved for a fiscal year under section 133(h)(1)(A); 
(ii)the amount set aside for a fiscal year for the National Highway Freight Program under section 104(b)(5); (iii)supplemental funds reserved for a fiscal year for the National Highway Performance Program under section 104(h)(1); and 
(iv)supplemental funds reserved for a fiscal year for the surface transportation block grant program under section 104(h)(2). (d)Revision to obligation limitationsIf the Secretary makes an adjustment under subsection (b) for a fiscal year to an amount subject to a limitation on obligations imposed by any other provision of law— 
(1)such limitation on obligations for such fiscal year shall be revised by an amount equal to such adjustment; and (2)the Secretary shall distribute such limitation on obligations, as revised under paragraph (1), in accordance with such provisions. 
(e)DefinitionsIn this section, the following definitions apply— (1)Highway accountThe term Highway Account means the portion of the Highway Trust Fund that is not the Mass Transit Account. 
(2)Mass transit accountThe term Mass Transit Account means the Mass Transit Account of the Highway Trust Fund established under section 9503(e)(1) of the Internal Revenue Code of 1986. (3)Core account programsThe term core account programs means— 
(A)the National Highway Performance Program under section 119 of title 23, United States Code; (B)the Surface Transportation Block Grant Program under section 133 of title 23, United States Code; 
(C)the Highway Safety Improvement Program under section 148 of title 23, United States Code; (D)the National Highway Freight Program under section 167 of title 23, United States Code; and 
(E)the Formula Grants for Rural Areas Program under section 5311 of title 49, United States Code. (4)Excess amountThe term excess amount means— 
(A)the amount authorized to be appropriated for a fiscal year from the Highway Account or the Mass Transit Account; minus (B)the amount authorized to be appropriated for fiscal year 2021 from such account. 
1005.Tax-exempt financing for qualified highway or surface freight transfer facilitiesSection 142(m)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $45,000,000,000.  1006.Effective dateThis Act and the amendments made by this Act shall take effect on October 1, 2021.  
BSurface Transportation 
IFederal-Aid Highways  
AAuthorizations and Programs 
1101.Nationally significant freight and highway projectsThere are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for the nationally significant freight and highway projects program under section 117 of title 23, United States Code, such sums as may be necessary for each of fiscal years 2022 through 2026. 1102.Better utilizing investments to leverage development (BUILD) transportation discretionary grants (a)In generalChapter 55 of title 49, United States Code, is amended by inserting after section 5502 the following: 
 
5503.BUILD grant program 
(a)EstablishmentThe Secretary of Transportation shall establish a discretionary grant program, to be known as the Better Utilizing Investment to Leverage Development Transportation Grant Program or the BUILD grant program, to be administered by the Secretary. (b)PurposeUnder the BUILD grant program, the Secretary may award grants, on a competitive basis, for eligible projects that will have a projects that encourage economic viability of the Nation, a metropolitan area, or a region. 
(c)Eligible applicantsApplicants eligible for funding under this section are— (1)States; 
(2)local governments; (3)Tribal governments; 
(4)transit agencies; (5)port authorities; 
(6)metropolitan planning organizations; (7)political subdivisions of State or local governments; 
(8)Federal land management agencies; and (9)multi-State or multi-jurisdictional groups applying through a single lead applicant. 
(d)Eligible projectsProjects eligible for a grant under this section are the following: (1)Highway or bridge projects eligible under title 23 (including bicycle and pedestrian related projects). 
(2)Public transportation projects eligible under chapter 53. (3)Passenger and freight rail transportation projects. 
(4)Port infrastructure investments. (5)Intermodal projects. 
(6)Projects investing in surface transportation facilities that are located on tribal land and for which title or maintenance responsibility is vested in the Federal Government. (7)Activities related to— 
(A)the planning, preparation, or design of a single surface transportation project; or (B)regional transportation investment planning, including transportation planning that is coordinated with interdisciplinary factors including housing development, economic competitiveness, network connectivity, stormwater and other infrastructure investments, or that addresses future risks and vulnerabilities, including extreme weather and climate change. 
(e)Geographic distribution 
(1)Equitable distributionIn awarding grants under this section, the Secretary shall take measures to ensure an equitable geographic distribution of funds and a balance in addressing the needs of urban and rural communities and the investment in a variety of transportation modes. (2)Rural and urban projectsOf the funds awarded under this heading, not less than 40 percent shall be awarded as urban awards and rural awards, respectively. 
(3)Limitation by stateNot more than 25 percent of the funds made available to carry out this section may be awarded to projects in a single State. (f)Grant program solicitation and awardIn administering the BUILD grant program, the Secretary shall— 
(1)solicit from eligible entities grant applications for eligible projects in accordance with this section not later than 60 days after funds are made available to carry out this section; and (2)announce grants for eligible projects in accordance with this section not later than 1 year from the date on which such applications are due. 
(g)Planning grantsThe Secretary may use up to 10 percent of the funds made available to carry out this section to fund the activities specified in subsection (d)(7). Selection criteria for such activities may include a preference for projects located in a qualified opportunity zone, as such term is defined in section 1400Z–1 of the Internal Revenue Code of 1986. (h)Application evaluation and scoring processThe Secretary shall describe in each Notice of Funding Opportunity for awards under this section a quantitative, merit-based process for evaluating eligible applications. The process shall include detailed information on how selection criteria will be evaluated. 
(i)Federal share 
(1)In generalThe Federal share of the costs for a project for which funds are awarded under this section shall not exceed 80 percent. (2)Exception for rural areasThe Secretary may provide a Federal share of up to 100 percent for a project in a rural area. 
(3)PriorityIn establishing grant program criteria pursuant to subsection (h), the Secretary shall include priority for projects that require a smaller Federal share. (j)Davis-Bacon requirementProjects conducted using funds provided under this section shall comply with the requirements of subchapter IV of chapter 31 of title 40 (commonly known as the Davis-Bacon Act). 
(k)Administrative expenses 
(1)In generalThe Secretary may use up to 2.5 percent of the funds made available each year to carry out this section to administer grants under this program. (2)AvailabilityThe funds made available under paragraph (1) shall remain available until expended. 
(l)TIFIA and RRIF subsidy and administrative costsThe Secretary may use up to 10 percent of the funds made available to carry out this section to pay the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, or title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) if the Secretary finds that the use of the funds would advance the purposes of this section. (m)Transfer authorityFunds authorized under this section may be transferred within the Department of Transportation and, except as otherwise provided in this section, administered in accordance with the requirements of title 23 or 49 of the United States Code applicable to the agency to which the funds are transferred and any other requirements applicable to the project. 
(n)Authorizations 
(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2026.  (2)AvailabilityFunds authorized under this subsection— 
(A)shall be available for obligation on October 1 of the fiscal year for which they are authorized; and (B)except as specified in subsection (I), shall remain available for obligation for a period of 2 years after the year for which such funds are authorized. 
(o)Performance managementThe Secretary may collect performance data on projects assisted with awards under this section, under terms and conditions prescribed by the Secretary. (p)DefinitionsIn this section: 
(1)RuralThe term rural means any area that is not an urbanized area. (2)StateThe term State means any of the 50 States, the District of Columbia, and Puerto Rico.  
(3)UrbanThe term urban means an urbanized area, as designated by the Bureau of the Census, that has a population greater than 200,000 according to the most recent decennial Census.. (b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by inserting after section 5502 the following: 
 
 
5503. BUILD grant program. 
1103.National highway freight programThere are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for the national highway freight program under section 167 of title 23, United States Code, such sums as may be necessary for each of fiscal years 2022 through 2026. 1104.Truck parking safety improvement (a)Parking for commercial vehiclesChapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
171.Truck parking safety improvement 
(a)Grant authorityThe Secretary shall provide grants under this section, on a competitive basis, for projects to provide parking for commercial motor vehicles on Federal-aid highways or on a facility with reasonable access to— (1)a Federal-aid highway; or 
(2)a freight facility.  (b)ApplicationsTo be eligible for a grant under this subsection, an entity shall submit to the Secretary an application at such time and in such manner as the Secretary may require. 
(c)Application contentsAn application under subsection (b) shall contain— (1)a description of the proposed project; and 
(2)any other information that the Secretary may require. (d)Eligible entitiesThe following entities shall be eligible to receive amounts under this section: 
(1)A State. (2)A public agency carrying out responsibilities relating to commercial motor vehicle parking. 
(3)A metropolitan planning organization. (4)A unit of local government. 
(e)Eligible projects 
(1)In generalAn entity may use funds provided under this section only for projects described in paragraph (2) that are located— (A)on a Federal-aid highway; or 
(B)on a facility with reasonable access to— (i)a Federal-aid highway; or 
(ii)a freight facility. (2)Projects describedA project referred to in paragraph (1) is a project to— 
(A)construct safety rest areas (as such term is defined in section 120(c)) that include parking for commercial motor vehicles; (B)construct commercial motor vehicle parking facilities— 
(i)adjacent to private commercial truck stops and travel plazas;  (ii)within the boundaries of, or adjacent to, a publicly-owned freight facility, including a port terminal operated by a public authority; and 
(iii)at existing facilities, including inspection and weigh stations and park-and-ride locations; and (C)convert existing weigh stations and rest areas to facilities for the exclusive use of commercial motor vehicle parking. 
(f)Eligible activities 
(1)In generalEntities may use allocations under this subsection for the following activities of an eligible project: (A)Development phase activities, including planning, feasability analysis, benefit-cost analysis, environmental review, preliminary engineering and design work, and other preconstruction activities. 
(B)Construction, reconstruction, rehabilitation, acquisition of real property, environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to expanding commercial motor vehicle parking. (2)LimitationAn entity may not use more than 10 percent of a grant under this subsection for activities described in paragraph (1)(A). 
(g)PriorityIn making grants under this subsection, the Secretary shall give priority to entities that— (1)demonstrate a safety need for commercial motor vehicle parking capacity in the corridor in which the project described under subsection (e)(1) is proposed to be carried out; 
(2)have consulted with affected State and local governments, trucking organizations, and private providers of commercial motor vehicle parking;  (3)demonstrate that the project described under subsection (e)(1) will likely— 
(A)increase commercial motor vehicle parking capacity; (B)facilitate the efficient movement of freight; and 
(C)improve highway safety, traffic congestion, and air quality; and (4)demonstrate the ability to provide for the maintenance and operation cost necessary to keep the facility available for use after completion of construction.  
(h)Federal shareNotwithstanding any other provision of law, the Federal share for a project carried out under this subsection shall be 90 percent. (i)Treatment of fundsNotwithstanding section 126, funds made available under this subsection shall remain available until expended and shall not be transferable.  
(j)Prohibition on charging feesTo be eligible for a grant under this section, an entity shall agree that no fees will be charged for a commercial motor vehicle to access and park at any part of the facility constructed with funds made available under this subsection.  (k)Notification of CongressNot less than 3 days before making a grant for a project under this section, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate of the— 
(1)the amount of each proposed grant to be made under this subsection;  (2)evaluation and justification for the project selection. 
(l)Survey and comparative assessment 
(1)In generalNot later than 18 months after the date of enactment of this subsection, and every 2 years thereafter, the Secretary, in consultation with appropriate State motor carrier safety personnel and State departments of transportation, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate a report that— (A)evaluates the capability of the States to provide adequate parking and rest facilities for commercial motor vehicles engaged in interstate transportation; 
(B)evaluates the effectiveness of the projects funded under this subsection in improving access to truck parking; (C)evaluates the ability of entities receiving a grant under this subsection to sustain the operation of parking facilities constructed with funds provided under this subsection; and 
(D)reports on the progress being made to provide adequate commercial motor vehicle parking facilities in the State. (2)ResultsThe Secretary shall make the report under paragraph (1) available to the public on the website of the Department of Transportation. 
(m)Treatment of projectsNotwithstanding any other provision of law, a project carried out under this section shall be treated as if the project is located on a Federal-aid highway under this chapter.  (n)Commercial motor vehicle definedIn this section, the term commercial motor vehicle has the meaning given such term in section 31132 of title 49. 
(o)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to carry out this section. . (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding after the item relating to section 171 the following: 
 
 
171. Truck parking safety improvement.. 
1105.Temporary Federal share for Federal-aid highway projectsNotwithstanding any other provision of law, the Federal share of the cost of a project under title 23, United States Code, for which amounts are made available during fiscal year 2022 and 2023 may be up to 100 percent, at the discretion of the Secretary of Transportation.  1106.Consolidated funding program (a)In generalChapter 1 of title 23, United States Code, is further amended by adding at the end the following:  
 
172.Consolidated funding program 
(a)In generalNot later than 6 months after the date of enactment of this section, the Secretary shall establish a pilot program to allow up to 5 States to receive the base apportionment for the State in a lump sum, to be obligated and expended in accordance with this section. (b)CriteriaThe Secretary shall develop criteria for selection of a State to receive a block grant under this Act, including requiring that recipient States— 
(1)meet minimum levels for the condition of pavement established by the Secretary under section 150(c)(3); (2)meet minimum levels for the condition for bridges on the National Highway System as described in section 119(f)(2); 
(3)uses a performance-based approach to transportation planning and programming for statewide and metropolitan planning areas to meet the requirements of sections 134, 135, and 150; and (4)meet recertification requirements for State asset management plans for the National Highway System as described in section 119(e). 
(c)Applications 
(1)RequestNot later than 6 months after the date of enactment of this section, the Secretary shall request applications in accordance with paragraph (2). (2)ContentsAn application submitted under this paragraph shall include a plan on how the State and each affected metropolitan planning organization shall continue to meet, or make significant progress toward meeting, performance measures and standards under section 150(c) of title 23, United States Code. 
(d)Use of block grant funds 
(1)EligibilitiesFunds made available to a State under this program shall be eligible for use for any project eligible under— (A)the national highway performance program under section 119; 
(B)the surface transportation block grant program under section 133; (C)the highway safety improvement program under section 148; 
(D)the congestion mitigation and air quality improvement program under section 149; and (E)for metropolitan planning under section 134; or 
(F)the national highway freight program under section 167. (2)Allocation of fundsOf the total amount of funds provided under this section in a fiscal year for projects described in paragraph (1)— 
(A)25 percent of funds shall be obligated, in proportion to the relative shares of the population of the State— (i)to urbanized areas of the State with an urbanized area population of over 200,000; 
(ii)to areas of the State other than urban areas with a population greater than 5,000; and (iii)to other areas of the State; and 
(B)for any funds that are not obligated under subparagraph (A), such funds may be obligated in any area of the State. (e)Block grant selection (1)IssuanceThe Secretary shall provide grants under this section beginning with fiscal year 2022. 
(2)Obligation authorityNothing in this section shall be construed to increase an obligation limitation applied to funds made available under this section.  (3)Subsequent fiscal yearsSubject to subsection (g)(2), the Secretary shall continue to apportion block grants to the awarded States. 
(4)SunsetThe authority to provide grants under this section shall cease on the last day of fiscal year 2026. (f)Supplemental fundsFunds reserved under section 104(h) shall be treated as if apportioned in lump sum under this section, and shall be in addition to amounts apportioned under this section. 
(g)Progress report 
(1)In generalNot later than 2 years after the first fiscal year in which funds are provided under this section, any State receiving funds shall submit to the Secretary a progress report on meeting, or making significant progress toward meeting, performance measures and standards under section 150(c). (2)GuidanceNot later than 1 year after the initial funds are provided under this section, the Secretary shall promulgate guidance to lump sum recipients on requirements for submitting a progress report under paragraph (1). 
(3)ReviewIf the Secretary finds that a State that received funds under this section did not meet, or achieve significant progress (as defined by the Secretary) toward target achievement of, all performance targets set in the report required under paragraph (1), the Secretary may not provide funds to such State under the program in the following fiscal year or 6 months after determination that the State failed to meet, or make significant progress toward target achievement, whichever is later. (4)Transmission to CongressNot later than 30 days after which the Secretary receives a report from a State under paragraph (1), the Secretary shall transmit the progress report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
(h)Treatment of lawNotwithstanding any other provision of law, projects funded under this section shall be treated as projects on a Federal-aid highway under this chapter. (i)Definition of base apportionmentIn this section, the term base apportionment has the meaning given the term in section 104(i). . 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is further amended by adding at the end the following:   172. Consolidated funding program.. 1107.Bridge rebuilding programs (a)Large bridges investment program (1)EstablishmentThe Secretary of Transportation shall establish a competitive grant program (referred to in this subsection as the Program) to award grants to eligible entities for highway bridge replacement and rehabilitation projects. 
(2)Eligible entities 
(A)In generalThe Secretary may make a grant under the Program to— (i)a State or a group of States; or 
(ii)a Federal land management agency. (B)ApplicationsTo be eligible for a grant under the Program, an entity specified in subparagraph (A) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate. 
(3)Eligible projectsThe Secretary may award a grant under the Program only for a highway bridge replacement or rehabilitation project that is— (A)for a large bridge that does not cross an international border; and 
(B)carried out on— (i)the National Highway System; or 
(ii)the National Highway Freight Network established under section 167 of title 23, United States Code. (4)Eligible project costsA grant received for a project under this subsection may be used for— 
(A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (B)replacement, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, and operational improvements directly related to implementing electronic tolling. 
(5)Selection criteriaIn selecting eligible projects to receive grants under the Program, the Secretary shall consider the extent to which a project, relative to other projects submitted in response to a Notice of Funding Opportunity— (A)serves a significant number of users; 
(B)utilizes non-Federal contributions; (C)utilizes nontraditional financing, innovative design and construction techniques, or innovative technologies; 
(D)spans at least 1 border between 2 States; (E)rehabilitates or replaces a large bridge that— 
(i)is classified as in poor condition; (ii)is load posted; or 
(iii)does not meet current geometric design standards; (F)will improve resiliency; and 
(G)facilitates transfer of bridge ownership from the Federal government to a non-Federal entity. (6)Electronic tollingAny toll facility located on a bridge receiving a grant under this subsection shall, upon completion of the project funded with such grant— 
(A)utilize only electronic toll collection; and (B)implement technologies or business practices that provide for the regional interoperability of electronic toll collection programs, to the extent practicable. 
(7)Federal share 
(A)In generalA grant under the Program shall not exceed 50 percent of the cost of a project. Subject to the limitation in subparagraph (B), Federal assistance other than a grant under the Program may be used for the remainder of the cost of the project. (B)Maximum federal involvementThe total Federal assistance provided for a project receiving a grant under the Program shall not exceed 80 percent of the cost of a project. 
(C)Federal land management agenciesNotwithstanding any other provision of law, any Federal funds other than those made available under title 23 or title 49, United States Code, may be used to pay the non-Federal share of the cost of a project carried out by a Federal land management agency with a grant under the Program. (8)Appropriations (A)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $4,600,000,000 for each of fiscal years 2022 through 2026. Such funds shall remain available for a period of 3 fiscal years following the fiscal year for which the amounts are transferred by the Secretary of the Treasury. 
(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation. (9)Administrative expensesThe Secretary may use not more than 2 percent of the amounts made available for the Program for each fiscal year to pay the administrative expenses of the Program. 
(10)Applicability of title 23, United States CodeFunds made available under paragraph (8) shall be administered as if apportioned under chapter I of title 23, United States Code. (11)DefinitionsIn this subsection, the following definitions apply: 
(A)Large bridgeThe term large bridge means a bridge— (i)with total deck area of 400,000 square feet or more; or 
(ii)with a main span of 500 feet or more. (B)StateThe term State means any of the 50 States, the District of Columbia, or Puerto Rico. 
(b)Community rural bridge program 
(1)EstablishmentThe Secretary of Transportation shall establish a community rural bridge program (referred to in this subsection as the Program) to provide funding to States for off-system bridge replacement and rehabilitation. (2)PurposesThe purposes of the Program are to provide immediate funding to help— 
(A)replace and rehabilitate off-system bridges, many of which provide vital connections to rural communities; (B)reduce risk, by bringing these bridges into a state of good repair; and 
(C)facilitate the transfer of bridge ownership from the Federal government to non-Federal entities. (3)Distribution of funds (A)In generalThe Secretary of Transportation shall distribute funds made available to carry out the Program for each fiscal year as follows: 
(i)One-half of the funds made available for each fiscal year shall be distributed to each State by the proportion that the total deck area of off-system bridges in each State bears to the total deck area of off-system bridges in all States. (ii)One-half of the funds made available for each fiscal year shall be distributed to each State by the proportion that the total deck area of off-system bridges classified as in poor condition in each State bears to the total deck area of off-system bridges classified as in poor condition in all States. 
(B)Deck area calculationIn distributing funds under this paragraph, the Secretary shall calculate the total deck area of off-system bridges and total area of off-system bridges classified as in poor condition based on the National Bridge Inventory as of the end of the preceding calendar year. (4)Eligible projectsFunds apportioned under paragraph (3) shall only be used by a State for projects that— 
(A)replace or rehabilitate off-system bridges; and (B)are bundled as one project with at least 1 other similar bridge project. 
(5)Eligible project costsFunds apportioned under this subsection may be used for— (A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(B)replacement, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, and construction contingencies. (6)Appropriations (A)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $6,000,000,000 for each of fiscal years 2022 and 2023. Such funds shall remain available for a period of 3 fiscal years following the fiscal year for which the amounts are transferred by the Secretary of the Treasury. 
(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation. (7)Applicability of title 23, United States CodeFunds made available under paragraph (6) shall be administered as if apportioned under chapter 1 of title 23, United States Code. 
(8)DefinitionsIn this subsection, the following definitions apply: (A)Off-system bridgeThe term off-system bridge means a highway bridge located on a public road, other than a bridge on a Federal-aid highway. 
(B)StateThe term State means any of the 50 States, the District of Columbia, or Puerto Rico. 1108.Increased flexibility for bridge bundling projectsSection 144(j) of title 23, United States Code is amended— 
(1)by striking paragraph (5); and (2)by redesignating paragraph (6) as paragraph (5). 
1109.Off-system bridge set-asideSection 133(f) of title 23, United States Code, is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1)DefinitionsIn this subsection, the following definitions apply: (A)Off-system bridgeThe term off-system bridge means a highway bridge located on a public road, other than a bridge on a Federal-aid highway. 
(B)Off-system low water crossingThe term off­system low water crossing means a low water crossing (as defined by the Secretary) located on a public road, other than a low water crossing on a Federal-aid highway.; (2)in paragraph (2), by striking subparagraph (A) and inserting the following: 
 
(A)Set-aside 
(i)In generalOf the amounts apportioned to a State for fiscal year 2013 and each fiscal year thereafter under this section, the State shall obligate for activities described in clause (ii) an amount that is not less than 15 percent of the amount of funds apportioned to the State for the highway bridge program for fiscal year 2009, except that amounts allocated under subsection (d) shall not be obligated to carry out this subsection. (ii)Activities describedThe activities referred to in clause (i) are— 
(I)replacement, rehabilitation, preservation, protection, or inspection and evaluation of off-system bridges; and (II)replacement of an off-system low water crossing with a bridge.; and 
(3)in paragraph (3), in the matter preceding subparagraph (A)— (A)by striking replacement of a bridge or rehabilitation of a bridge and inserting replacement of a bridge, rehabilitation of a bridge, or replacement of a low water crossing with a bridge,;  
(B)by inserting and after is noncontroversial,; and (C)by striking and is determined by the Secretary upon completion to be no longer a deficient bridge. 
1110.Establishment of ROUTES and NETT entitiesSection 102 of title 49, United States Code, is amended— (1)by redesignating subsection (h) as subsection (j); and 
(2)by inserting after subsection (g) the following:  (h)Rural Opportunities to Use Transportation For Economic Success Council (1)DefinitionsIn this subsection: 
(A)CouncilThe term Council means the Rural Opportunities to Use Transportation for Economic Success Council. (B)OfficeThe term Office means the Office of Rural Economic Investment. 
(2)EstablishmentThere is established in the Department of Transportation an internal council to be known as the Rural Opportunities to Use Transportation for Economic Success Council or the ROUTES Council. (3)DutiesThe Council shall carry out the following duties: 
(A)Coordinate rural-related funding programs and assistance among the modal administrations of the Department. (B)Educate rural communities about applicable Department discretionary grants, develop effective methods to evaluate rural projects in discretionary grant programs, and communicate such methods through program guidance. 
(C)Collect input from knowledgeable entities and the public on the benefits of rural transportation projects, the technical and financial assistance required for constructing and operating rural transportation infrastructure and services, and barriers and opportunities to funding these rural projects. (D)Evaluate data on rural transportation challenges and determine methods to align the Department’s discretionary funding and financing opportunities with the needs of rural communities for meeting national transportation goals. 
(4)MembershipThe Council shall consist of the following members of the Department or their designees: (A)The Under Secretary of Transportation for Policy, who shall serve as the Chair of the Council. 
(B)The General Counsel. (C)The Chief Financial Officer and Assistant Secretary for Budget and Programs. 
(D)The Assistant Secretary for Research and Technology. (E)The Administrators of the— 
(i)Federal Aviation Administration; (ii)Federal Highway Administration; 
(iii)Federal Railroad Administration; (iv)Federal Transit Administration; and 
(v)Maritime Administration. (F)Other members the Secretary may designate. 
(5)Council meetingsThe Council shall meet at least bimonthly. (6)Report to CongressThe Council shall submit annually a report on the safety, condition, and usage of rural transportation infrastructure in the United States to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate.  
(7)Office of Rural Economic Investment 
(A)In generalThere is established in the Department an Office of Rural Economic Investment, which shall report to the Under Secretary of Transportation for Policy. The Secretary shall appoint a Director of the Office of Rural Economic Investment. (B)Mission and goalsThe mission and goals of the Office shall be to coordinate with other offices and agencies within the Department and with other Federal agencies— 
(i)to ensure that the unique needs and attributes of rural transportation, involving all modes, are fully addressed during the development and implementation of transportation policies, programs, and activities within the Department; (ii)to improve coordination of Federal transportation policies, programs, and activities within the Department in a manner that expands economic development in rural communities and regions, and to provide recommendations for improvement; 
(iii)to improve Federal transportation infrastructure investment in rural communities, including by providing recommendations for changes in formula funds or other existing funding distribution patterns; (iv)to use innovation and research to resolve local and regional transportation challenges faced by rural communities; 
(v)to promote and improve planning and coordination among rural areas to maximize the unique competitive advantage in those areas while avoiding duplicative Federal, State, and local investments; and (vi)to ensure that all rural communities lacking resources receive proactive outreach, education, and technical assistance to improve access to Federal transportation programs. 
(C)Duties of the OfficeThe Director of the Office shall— (i)support the Council and the activities of the Council; 
(ii)provide information and outreach to rural communities concerning the availability and eligibility requirements of participating in programs of the Department; (iii)help rural communities identify transportation investments needed to ensure continued economic growth; 
(iv)serve as a resource for assisting rural communities with respect to Federal transportation programs; (v)ensure and coordinate a routine rural consultation on the development of policies, programs, and activities of the Department; 
(vi)serve as an advocate within the Department on behalf of rural communities; and (vii)work in consultation with the Secretary of Agriculture, the Secretary of Health and Human Services, the Secretary of Commerce, the Federal Communications Commission, and other Federal agencies, as the Secretary determines to be appropriate, in carrying out the responsibilities of the Office. 
(D)ApplicabilityIn carrying out the mission and goals of the Office under subparagraph (B) and the duties of the Office under subparagraph (A), the Director shall consider as rural any area considered to be a rural area under any Federal transportation program of the Department. (i)Nontraditional and emerging transportation technology council (1)EstablishmentThere is established in the Department of Transportation an internal council to be known as the Nontraditional and Emerging Transportation Technology Council or the NETT Council. 
(2)MissionThe mission of the Council shall be to identify and resolve jurisdictional and regulatory gaps that impede innovation in, and implementation of, nontraditional and emerging transportation technologies, approaches, and projects that seek to improve safety, alleviate congestion, expand access and mobility for rural and urban consumers of all economic backgrounds, and enable a more efficient flow of commercial goods. (3)DutiesThe NETT Council shall identify and resolve jurisdictional and regulatory gaps associated with nontraditional and emerging transportation projects pending before the Department, including with respect to— 
(A)safety oversight; (B)environmental review; and 
(C)funding and financing issues. (4)MembershipThe membership of the NETT Council shall include— 
(A)the Under Secretary of Transportation for Policy, who shall serve as the Chair of the Council; (B)Administrators or designees of the operating Administrations of the Department; and 
(C)other members the Secretary may designate, to include heads of offices within the Office of the Secretary of Transportation. (5)Council meetingsThe Council shall hold meetings as needed at the Secretary’s discretion.. 
BAcceleration of Project Delivery 
1201.Environmental reviews for major projectsSection 139 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (3)(B) by striking process for and completion of any environmental permit and inserting process and schedule, including a timetable for and completion of any environmental permit;  (B)By redesignating paragraphs (5) through (8) as paragraphs (9) through (11);  
(C)by redesignating paragraphs (2) through (4) as paragraphs (4) through (6); (D)by inserting after paragraph (1) the following: 
 
(2)AuthorizationThe term authorization means an environmental license, permit, approval, finding, or other administrative decision related to an environmental review process that is required under Federal law to site, construct, or reconstruct a project. (3)Environmental documentThe term environmental document means an environmental assessment, finding of no significant impact, notice of intent, environmental impact statement, or record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; and 
(E)by inserting after paragraph (6), as redesignated, the following:  (7)Major projectThe term major project means a project for which— 
(A)multiple permits, approvals, reviews, or studies are required under a Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the project sponsor has identified the reasonable availability of funds sufficient to complete the project; 
(C)the project is not a covered project, as such term is defined in section 41001 of the FAST Act (42 U.S.C. 4370m); and (D)the head of the lead agency has determined that— 
(i)an environmental impact statement is required; or (ii)an environmental assessment is required, and the project sponsor requests that the project be treated as a major project.. 
(2)in subsection (b)(1)— (A)by inserting , including major projects, after all projects; and 
(B)by inserting , at the request of a project sponsor after be applied;  (3)in subsection (c)— 
(A)in paragraph (6)— (i)in subparagraph (B) by striking and at the end; 
(ii)in subparagraph (C) by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(D)to calculate annually the average time taken by the lead agency to complete all environmental documents for each project during the previous fiscal year.; and  (B)by adding at the end the following: 
 
(7)Process improvements for projects 
(A)In generalThe Secretary shall review existing practices, procedures, programmatic agreements, and applicable laws to identify potential changes that would facilitate an efficient environmental review process for projects. (B)ConsultationIn conducting the review required by subparagraph (A), the Secretary shall consult, as appropriate, with the heads of other Federal agencies that participate in the environmental review process. 
(C)ReportNot later than 2 years after the date of enactment of the STARTER Act 2.0, Secretary shall submit to the Committee on Environment and Public works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— (i)the results of the review required by subparagraph (A); and 
(ii)an analysis of whether additional resources would help the Secretary meet the requirements applicable to the projects under this section.; (4)in subsection (d)— 
(A)in paragraph (8)— (i)in the heading, by striking NEPA and inserting Environmental; 
(ii)by amending subparagraph (A) to read as follows:  (A)In generalExcept as inconsistent with paragraph (7), and except as provided in subparagraph (D), to the maximum extent practicable and consistent with Federal law, all Federal authorizations and reviews for a project shall rely on a single environmental document for each type of environmental document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) under the leadership of the lead agency.; and 
(iii)by adding at the end the following:  (D)ExceptionThe lead agency may waive the application of subparagraph (A) with respect to a project if— 
(i)the project sponsor requests that agencies issue separate environmental documents; (ii)the obligations of a cooperating agency or participating agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have already been satisfied with respect to such project; or 
(iii)the lead agency determines that such application would not facilitate completion of the environmental review process for such project within the timeline established under paragraph (10).; and  (B)by adding at the end the following: 
 
(10)Timely authorizations for major projects 
(A)DeadlineExcept as provided in subparagraph (C), notwithstanding any other provision of law, all authorization decisions necessary for the construction of a major project shall be completed by not later than 90 days after the date of the issuance of a record of decision for the major project.  (B)Required level of detailThe final environmental impact statement for a major project shall include an adequate level of detail to inform decisions necessary for the role of the participating agencies in the environmental review process. 
(C)Extension of deadlineNot later than 180 days after the date of enactment of the STARTER Act 2.0, the Secretary shall establish procedures for a lead agency to extend a deadline under subparagraph (A) in cases in which— (i)Federal law prohibits the lead agency or another agency from issuing an approval or permit within the period described in such subparagraph; 
(ii)such an extension is requested by the project sponsor; or (iii)such extension would facilitate the completion of the environmental review and authorization process of the major project.; 
(5)in subsection (g)— (A)in paragraph (1)(B)— 
(i)by amending clause (ii)(IV) to read as follows:  (IV)the overall time required by an agency to conduct an environmental review and make decisions under applicable Federal law relating to a project (including the issuance or denial of a permit or license) and the cost of the project;; and 
(ii)by adding at the end the following:  (iii)Major project scheduleTo the maximum extent practicable and consistent with applicable Federal law, in the case of a major project, the lead agency shall develop, in consultation with the project sponsor, a schedule for the major project that is consistent with an agency average of not more than 2 years for the completion of the environmental review process for major projects. The time period measured, as applicable— 
(I)in the case of a project that requires an environmental impact statement, begins on the date of publication of a notice of intent to prepare an environmental impact statement and ends on the date of publication of a record of decision; or (II)in the case of a project which does not require an environmental impact statement, begins on the date of that the decision is made to prepare an environmental assessment and ends on the date of issuance of a finding of no significant impact.; 
(B)by redesignating subparagraph (E) as subparagraph (F); and  (C)by inserting after subparagraph (D) the following: 
 
(E)Failure to meet deadlineIf a Federal cooperating agency fails to meet a deadline established under subparagraph (D)(ii)(I)— (i)not later than 30 days after the date such agency failed to meet such deadline, such agency shall submit to the Secretary a report on why the deadline was not met; and 
(ii)not later than 30 days after the date on which a report is submitted under clause (i), the Secretary shall— (I)transmit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of such report; and 
(II)make such report available to the public on the website of such agency.; and (6)By adding at the end the following: 
 
(p)Accountability and reporting for major projects 
(1)In generalNot later than 180 days after the date of enactment of the STARTER Act 2.0, the Secretary shall establish a performance accountability system to track each major project. (2)RequirementsThe performance accountability system required under paragraph (1) shall, for each major project, track— 
(A)the environmental review process for such project, including the project schedule required by subsection (g)(1)(B)(iii); (B)whether the lead agency, cooperating agencies, and participating agencies are meeting such schedule; and 
(C)the time taken to complete the environmental review process. (q)Development of categorical exclusions (1)In generalNot later than 60 days after the date of enactment of this subsection, the Secretary shall— 
(A)in consultation with the agencies described in paragraph (2), identify the categorical exclusions established by the Federal Highway Administration that would accelerate delivery of a project if such categorical exclusions were available to such agencies; (B)collect existing documentation and substantiating information on the categorical exclusions described in subparagraph (A); and 
(C)provide to each agency described in paragraph (2) a list of the categorical exclusions identified under subparagraph (A) and the documentation and substantiating information collected under subparagraph (B). (2)Agencies describedThe following agencies are described in this paragraph: 
(A)The Departments of— (i)the Interior; 
(ii)Commerce; (iii)Agriculture; 
(iv)Energy; and (v)Defense, including the United States Army Corps of Engineers. 
(B)Any other Federal agency that has participated in an environmental review process for a major project, as determined by the Secretary. (3)Adoption of categorical exclusions (A)In generalNot later than 1 year after the date on which the Secretary provides the list under paragraph (1)(C), an agency described in paragraph (2) shall publish a notice of proposed rulemaking to propose any categorical exclusions from the list applicable to the agency, subject to the condition that the categorical exclusion identified under paragraph (1)(A) meets the criteria for a categorical exclusion under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(B)Public commentIn a notice of proposed rulemaking under subparagraph (A), the applicable agency shall solicit comments on whether any of the proposed new categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations).. 1202.Efficient environmental reviews for project decisionmaking (a)AmendmentsTitle I of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended— 
(1)in section 102(2)(C), by inserting subject to section 106, before include; and  (2)by adding at the end the following: 
 
106.Procedures for determinations 
(a)Environmental impact statements 
(1)Request for public commentEach notice of intent to prepare an environmental impact statement under section 102 shall include a request for public comment on potential alternatives or impacts and on relevant information, studies, or analyses with respect to the proposed Federal action. (2)Sponsor preparationA lead agency may allow a project sponsor to prepare an environmental impact statement, if such agency provides such sponsor with appropriate guidance and assists in the preparation. The lead agency shall independently evaluate the environmental impact statement before adopting it, and shall take responsibility for the contents upon adoption. 
(3)DeadlineEach environmental impact statement shall be completed not later than 2 years after the date of publication of the notice of intent to prepare such environmental impact statement is issued unless the lead agency approves a delay in writing and establishes a new timeline that provides only so much additional time as is necessary to complete such environmental impact statement. The lead agency may only approve such a delay if such delay is necessary to complete the environmental impact statement. (4)Statement of purpose and needEach environmental impact statement shall include a statement of purpose and need that briefly summarizes the underlying purpose and need for the proposed agency action. In a case where the agency is reviewing an application for authorization, such statement shall focus on the goals of the applicant and the agency’s authority. 
(5)Estimated total costThe cover sheet for each environmental impact statement shall include a statement of the estimated total cost of preparing such environmental impact statement, including the costs of agency full-time equivalent personnel hours, contractor costs, and other direct costs. (6)Word limitA statement of environmental impact may not exceed 75,000 words unless— 
(A)the proposal is of unusual scope or complexity; or (B)the lead agency approves a longer statement in writing and establishes a new word limit. 
(b)Environmental assessments 
(1)Sponsor preparationA lead agency may allow a project sponsor to prepare an environmental assessment, if such agency provides such sponsor with appropriate guidance and assists in the preparation. The lead agency shall independently evaluate the environmental assessment before adopting it, and shall take responsibility for the contents upon adoption. (2)Word limitAn environmental assessment may not exceed 37,500 words, excluding appendices, unless the lead agency approves a longer statement in writing and establishes a new word limit. 
(3)DeadlineEnvironmental assessments required by section 102 shall be completed not later than 1 year after the date on which the decision to prepare such environmental assessment is made unless the lead agency approves a delay in writing and establishes a new timeline that provides only so much additional time as is necessary to complete such environmental assessment.  (c)Review for application of section 102In reviewing a Federal action to determine the appropriate review under section 102: 
(1)Requirements for a cooperating agencyA cooperating agency shall submit any comments within a time period specified by the lead agency and limit such comments to matters on which such agency has jurisdiction by law or special expertise with respect to an environmental issue. (2)Definition of significanceIn determining whether the effects of a proposed Federal action are significant, a Federal official shall only consider the reasonably foreseeable effects with a reasonably close causal relationship to the action being considered and may not consider cumulative effects. 
(d)Categorical exclusionsNot later than 90 days after the date of enactment of this section, the Council on Environmental Quality shall establish procedures for a Federal agency to adopt a categorical exclusion established by another Federal agency. (e)Judicial reviewNo agency action taken under parts 1500 through 1508 of title 40, Code of Federal Regulations, (or any successor regulations) may be subject to judicial review before the issuance of a record of decision or other final agency decision. 
(f)Injunctive reliefA violation of this Act shall not constitute the basis for injunctive relief. (g)DefinitionsIn this section: 
(1)Categorical exclusionThe term categorical exclusion means a category of actions which a Federal agency has determined do not under usual circumstances have a significant effect on the human environment for the purposes of this Act. (2)Cooperating agencyThe term cooperating agency has the meaning given such term in section 139 of title 23, United States Code. 
(3)Environmental assessmentThe term environmental assessment means an environmental assessment prepared under section 102.  (4)Environmental impact statementThe term environmental impact statement means an environmental impact statement prepared under section 102. 
(5)Lead agencyThe term lead agency has the meaning given such term in section 139 of title 23, United States Code. (6)Reasonably foreseeableThe term reasonably foreseeable means sufficiently likely to occur such that a person of ordinary prudence would take such occurrence into account in reaching a decision. 
(7)Special expertiseThe term special expertise means statutory responsibility, agency mission, or related program experience. . (b)Regulatory changes (1)Controversy as a factor in determining significanceThe Council on Environmental Quality shall, not later than 90 days after the date of enactment of this Act, issue regulations to remove consideration of the level of controversy with respect to a determination regarding whether a proposed Federal action is significant as such term is used in section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). 
(2)Alternatives outside of agency jurisdictionThe Council on Environmental Quality shall, not later than 120 days after the date of enactment of this Act, issue regulations to remove any requirement that a lead agency consider alternatives not within the jurisdiction of such agency unless such consideration is necessary for agency decision-making under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). 1203.Application of categorical exclusions for transportation projects (a)In generalSection 304 of title 49, United States Code, is amended— 
(1)in the section heading by striking multimodal and inserting transportation; (2)in subsection (a)— 
(A)in paragraph (1)— (i)by striking Department of Transportation operating administration or secretarial office and inserting Federal agency;  
(ii)by striking lead authority and inserting lead agency; and (iii)by striking multimodal; 
(B)by amending paragraph (2) to read as follows:   (2)Lead agencyThe term lead agency means a Federal agency, or State agency that has been delegated authority under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), that has the lead responsibility for compliance with such Act with respect to a proposed project.; and 
(C)by amending paragraph (3) to read as follows:  (3)ProjectThe term project has the meaning given such term in section 139(a) of title 23.;  
(3)in subsection (b) by striking multimodal; (4)in subsection (c)— 
(A)in the heading by striking multimodal; (B)by striking multimodal project, a lead authority and inserting project, a lead agency; 
(C)by striking procedures of a cooperating authority for a proposed multimodal project and inserting procedures of any other Federal agency for a proposed project; (D)in paragraph (1)— 
(i)by striking lead authority makes a determination, with the concurrence of the cooperating authority and inserting the Federal agency proposing to apply the categorical exclusion makes a determination, after consultation with the other Federal agencies; (ii)in subparagraph (A) by striking multimodal; and 
(iii)in subparagraph (B) by striking the semicolon and inserting ; and; (E)in paragraph (2)— 
(i)by striking lead authority and inserting lead agency proposing to apply the categorical exclusion; and (ii)by striking of the cooperating authority or procedures under that Act; and and inserting or procedures of the other Federal agency under that Act.; and 
(F)by striking paragraph (3); and (5)in subsection (d) by striking multimodal. 
(b)Clerical amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by striking the item relating to section 304 and inserting the following:    304. Application of categorical exclusions for transportation projects.. 1204.Air quality and conformity (a)Separating requirements applicable to projectsSection 176(c)(2) of the Clean Air Act (42 U.S.C. 7506(c)(2)) is amended— 
(1)by striking (2) Any transportation and inserting (2)(A) Any transportation; (2)by striking any transportation plan, program or project unless such plan, program or project and inserting any transportation plan or program unless such plan or program; 
(3)by striking (A) no transportation and inserting (i) no transportation; (4)by striking (B) no metropolitan and inserting (ii) no metropolitan; 
(5)by striking (C) a transportation project may be adopted or approved by a metropolitan planning organization or any recipient of funds designated under title 23, United States Code, chapter 53 of title 49, United States Code, or found in conformity by a metropolitan planning organization or approved, accepted, or funded by the Department of Transportation only if it meets either the requirements of subparagraph (D) and inserting the following:  (B)Except as provided in this section, no Federal agency may approve, accept, or fund any transportation project unless such project has been found to conform to any applicable implementation plan in effect under this Act. A transportation project may be found in conformity by the Department of Transportation only if it meets either the requirements of subparagraph (C); 
(6)by adjusting the margins of clauses (i), (ii), and (iii) of subparagraph (B), as redesignated, 2 ems to the left; and (7)by striking (D) Any project not referred to in subparagraph (C) and inserting the following:  
 
(C)Any project not referred to in subparagraph (B). (b)Conformity determinations prior to construction of transportation projectsParagraph (2) of section 176(c) of the Clean Air Act (42 U.S.C. 7506(c)), as amended by subsection (a), is further amended by adding at the end the following new subparagraph: 
 
(F)The conformity determinations required by this section with respect to transportation projects shall be coordinated with the transportation planning process under sections 134 and 135 of title 23, United States Code, and with the environmental review process required under the National Environmental Policy Act of 1969 and other applicable laws, in accordance with the following requirements: (i)The Secretary of Transportation shall make its conformity determination for a transportation project prior to initiation of construction of the project. 
(ii)The Secretary of Transportation shall include the transportation project in the plan or program developed pursuant to title 23 or chapter 53 of title 49, United States Code, as applicable, before the Secretary of Transportation makes a conformity determination for the project. (iii)The Secretary of Transportation shall— 
(I)ensure that any environmental document prepared for the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4332 et seq.) discloses the need for a transportation conformity determination and evaluates consistency with conformity requirements; and (II)condition any approval issued by the Secretary in the environmental review process on satisfying conformity requirements prior to construction.. 
(c)Technical correction to marginsThe margins of paragraphs (5) through (10) of section 176(c) of the Clean Air Act (42 U.S.C. 7506(c)) are amended by moving such margins 2 ems to the left. (d)ApplicabilitySection 176(c)(5) of the Clean Air Act (42 U.S.C. 7506(c)(5)), as amended by subsection (c), is further amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (2)by striking (5) Applicability.—This subsection and inserting (5) Applicability.—(A) This subsection; and 
(3)by adding at the end the following new subparagraph:  (B)If a new national ambient air quality standard is promulgated for an air pollutant under section 109, the requirements of this section apply only with respect to most recently promulgated standard.. 
(e)Programmatic conformity determinationsSection 176(c) of the Clean Air Act (42 U.S.C. 7506(c)), as amended, is amended by adding at the end the following new paragraph:  (11)Programmatic conformity determinations (A)In generalThe Secretary of Transportation— 
(i)shall, to the maximum extent practicable, use programmatic conformity determinations to streamline the process for satisfying transportation conformity requirements under this subsection; and (ii)may issue a programmatic conformity determination, in consultation with the Administrator, on a nationwide, statewide, metropolitan, or other geographic basis. 
(B)Regulations 
(i)RequirementNot later than 180 days after the date of enactment of this paragraph, the Secretary of Transportation shall issue regulations implementing this paragraph. (ii)Contents The regulations required by clause (i) shall include procedures for making programmatic conformity determinations for— 
(I)projects in marginal nonattainment areas; (II)projects that are not exempt from conformity requirements, but would have individually and cumulatively minor effects on the applicable area’s ability pollutants; and 
(III)projects located in areas in which the ambient levels of the applicable pollutant are substantially lower than the level required by the applicable national ambient air quality standard, such that an exceedance of that standard is determined Secretary to be unlikely to occur. (C)DefinitionIn this paragraph, the term programmatic conformity determination includes any conformity determination that applies to a category of transportation plans, programs, or projects.. 
1205.Agreements relating to use of and access to rights-of-way Interstate SystemSection 111 of title 23, United States Code, is amended by striking subsection (e) and inserting the following:  (e)Justification reports (1)In generalUpon request of a State, the Secretary shall enter into a written agreement with the State that assigns the full responsibility of the Secretary to the State for granting any approvals required under subsection (a) for changes in points of access to, or exits from, the Interstate System (including new or modified freeway-to-crossroad interchanges inside a transportation management area designated or identified under section 5303(k) of title 49). 
(2)ConditionsIn entering into a written agreement under paragraph (1), the Secretary shall include appropriate conditions to ensure that the responsibilities assigned are carried out in a manner consistent with maintaining a safe and efficient Interstate System. . 1206.Permits for dredged or fill materialSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended— 
(1)in subsection (f)(1)— (A)in subparagraph (C) by striking , or the maintenance of drainage ditches; 
(B)by redesignating subparagraphs (D), (E), and (F) as subparagraphs (E), (F), and (G), respectively; and (C)by inserting after subparagraph (C) the following: 
 
(D)activities involving maintenance, repair or construction of roadside ditches, including emergency activities, temporary fills, and changes in the character, scope, or size of the original fill design to meet current design and safety standards, provided they that do not result in significant alterations to flow or circulation, and maintain to the maximum extent practicable, the course, condition, capacity, and location of open waters; ; and (2)in subsection (s)(3) by striking acton and inserting action. 
1207.Pilot program on use of innovative practices for environmental reviews 
(a)FindingsCongress finds the following: (1)The environmental review process for transportation infrastructure projects is complex and inefficient, resulting in delays and increased costs of delivery of needed improvements to our transportation system. 
(2)It is in the national interest to promote truly innovative approaches that have the potential to yield positive environmental and transportation outcomes more quickly and efficiently, with greater transparency and responsiveness to all stakeholders. (b)EstablishmentThe Secretary of Transportation shall establish a pilot program to promote the use of innovative practices in carrying out environmental reviews for transportation projects, including innovative practices that— 
(1)integrate environmental planning or other techniques involving consideration of multiple resources on a watershed or ecosystem scale; (2)enhance environmental mitigation and enhancement measures that will result in a substantial improvement over existing conditions in an ecosystem or watershed; 
(3)use innovative technologies that enable more effective public participation in decision-making, including use of visualization, animation, and other advanced methods for depicting alternatives; and (4)focus on environmental and transportation outcomes rather than processes. 
(c)FlexibilitiesIn carrying out the pilot program established under subsection (b), the Secretary, in concurrence with the affected agency may waive, with respect to an eligible project, any requirement under Federal law, regulation, or order, if the Secretary and such agencies find that waiving the requirement is reasonably expected to— (1)promote the development of innovative practices for the environmental review process, as described in paragraphs (1) through (4) of subsection (b); 
(2)enable the more efficient delivery of needed improvements to the transportation system; and (3)result in achieving the conservation goals of relevant statutes. 
(d)EligibilityIn carrying out the pilot program established under subsection (b), the Secretary may not select more than 15 eligible projects each year to participate in the program.  (e)Application process (1)In generalThe Secretary and the affected agency shall be jointly responsible for reviewing and approving applications for participation in the program, as set forth in this subsection.  
(2)ApplicationThe applicant shall submit a written application, in a form prescribed by the Secretary, requesting use of one or more innovative practices in the environmental review process for the project or proposal and identifying any flexibilities needed to carry out those innovative practices. (3)Written recommendationIf the Secretary recommends approval of the application, the Secretary shall submit a written recommendation to the affected agency for review. The Secretary’s recommendation may include modifications to the applicant’s proposal. 
(4)Approval or denial of applicationThe affected agency shall approve or deny the application, or approve the application with conditions. (5)Communication of decisionUpon the final approval decision by the Secretary and affected agency, the Secretary shall communicate the decision in writing to the project sponsor, the affected State (if not the project sponsor), and each affected agency, and shall post the decision on the agency’s public website, and publish the decision in the Federal Register. The Secretary’s notice shall identify, with specificity, each federal requirement that has been waived or otherwise modified. This decision shall be final. 
(f)ImplementationUpon publication of the decision in the Federal Register pursuant to subsection (e)(4), the Secretary may initiate the proposal or the environmental review process for the project. Each federal agency with responsibility for review, consultation, approval, or other role in the environmental review process for the project or proposal shall proceed in accordance with the decision. (g)Termination (1)In generalThe Secretary or any affected agency may terminate the participation of a project in the pilot program under this section if the Secretary or affected agency determines that— 
(A)the conditions for participation (as set forth in the application approval decision) have not been met; and (B)termination is in the public interest. 
(2)NoticeBefore terminating a project’s participation under paragraph (1), the Secretary shall give the project sponsor (and the State, if the State is not the sponsor) written notice and a period of at least 30 days to address the concerns. (h)Reporting (1)Annual reportThe Secretary, in consultation with the affected agency, shall annually submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on each eligible project participating in the program. 
(2)ContentsThe annual report under paragraph (1) shall— (A)identify each eligible project; 
(B)provide a status update on the environmental review process for such project; and (C)summarize any lessons learned from the use of innovative practices authorized under the pilot program. 
(i)SunsetThe pilot program established under subsection (b) shall terminate on the date that is 5 years after the date of enactment of this Act.  (j)DefinitionsIn this section: 
(1)Affected agencyThe term affected agency means a Federal agency or agencies, other than the Department of Transportation, with an approval or consultation role that would be affected if the flexibilities described in subsection (c) are used. (2)Eligible entityThe term eligible entity means any State department of transportation.  
(3)Eligible projectThe term eligible project includes— (A)any project (as such term is defined in section 139(a)(6) of title 23, United States Code) for which the environmental review process has not been initiated for such project; and 
(B)any proposal to meet paragraphs (1) through (4) of subsection (c). 1208.Major projects threshold (a)In generalSection 106 of title 23, United States Code, is amended— 
(1)in subsection (h)(1) by striking $500,000,000 and inserting $1,000,000,000, increased by the Secretary as necessary,; (2)by striking subsection (i); and 
(3)by redesignating subsection (j) as subsection (i). (b)Conforming amendmentsSection 139(h) of title 23, United States Code, is amended— 
(1)in paragraph (7)(B)(i)(I) by striking or (i); and (2)by amending paragraph (8) to read as follows: 
 
(8)Expedient decisions and reviewsTo ensure that Federal environmental decisions and reviews are expeditiously made, adequate resources made available under this title shall be devoted to ensuring that applicable environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) are completed on an expeditious basis and that the shortest existing applicable process under that Act is implemented, not to exceed 2 years.. 1209.Adding previously approved projects to the transportation improvement program (a)Metropolitan transportation planningSection 134(j)(1) of title 23, United States Code, is amended by adding at the end the following: 
 
(E)ExceptionNotwithstanding any other provision of law, the amendment of an approved TIP to add a project or an identified phase of a project does not require public review and comment if the added project or the identified phase— (i)was in the approved TIP that immediately preceded the current TIP; and 
(ii)is unchanged from the project or the identified phase in that preceding TIP.. (b)Statewide and nonmetropolitan transportation planningSection 135(g) of title 23, United States Code, is amended— 
(1)by redesignating paragraph (9) as paragraph (10); and (2)by inserting after paragraph (8) the following: 
 
(9)ExceptionNotwithstanding any other provision of law, the amendment of an approved TIP to add a project or an identified phase of a project does not require public review and comment if the added project or the identified phase— (A)was in the approved transportation improvement program that immediately preceded the transportation improvement program in effect on the date of such proposed amendment; and 
(B)is unchanged from the project or the identified phase in that preceding transportation improvement program.. IIInnovative Project Finance 2001.Transportation Infrastructure Finance and Innovation Act of 1998 temporary loan relief due to the COVID–19 pandemic (a)DefinitionsIn this section: 
(1)Eligible borrowerThe term eligible borrower means a recipient of an eligible loan administered by the National Surface Transportation and Innovative Finance Bureau. (2)Eligible loanThe term eligible loan means a loan provided on or before the date of enactment of this Act under a program described in subparagraph (A) or (B) of section 116(d)(1) of title 49, United States Code. 
(3)SecretaryThe term Secretary means the Secretary of Transportation. (b)Interest rate reset (1)In generalIf, at any time after the date of execution of an eligible loan, the eligible borrower of such eligible loan is unable to generate sufficient revenues from the dedicated revenue source as a result of the COVID–19 pandemic and is unable to pay the scheduled repayments of principal and interest on such eligible loan— 
(A)the eligible borrower may submit to the Secretary a request to reset the interest rate of the eligible loan in such manner and containing such information as the Secretary may require; and (B)the Secretary— 
(i)in accordance with such criteria as the Secretary may establish under subsection (d), shall determine whether the eligible borrower is unable to generate sufficient revenues as a result of the COVID–19 pandemic; and (ii)if a positive determination is made under clause (i), may reset the interest rate of such eligible loan (including through amendment of such eligible loan) to a lower interest rate equal to not less than the yield on United States Treasury securities of a similar maturity to the maturity of the eligible loan on the date of the reset, in accordance with this section. 
(2)ApplicabilityA lower interest rate provided for an eligible loan pursuant to paragraph (1)(B)(ii) shall apply until the final maturity date of the eligible loan. (c)Other loan modificationsWith respect to an eligible borrower described in subsection (b)(1), the Secretary, in carrying out subparagraph (B) of such subsection, may— 
(1)allow, for a maximum aggregate period of not more than 5 years, an obligor to add unpaid principal and interest to the outstanding balance of the loan, subject to the requirements under section 502(j)(3)(B) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(j)(3)(B)) or section 603(c)(3)(B) of title 23, United States Code, as applicable; and (2)extend any applicable disbursement period established under an agreement for credit assistance made pursuant to section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) or section 603 of title 23, United States Code, as applicable. 
(d)Criteria 
(1)In generalTo be eligible to receive a lower interest rate or other loan modification under this section, an eligible borrower shall achieve compliance with such criteria as the Secretary may establish, in accordance with paragraph (2). (2)Factors for considerationIn establishing criteria for purposes of paragraph (1), the Secretary may take into consideration such factors as the Secretary determines to be relevant, including achieving the objectives of— 
(A)maintaining the operation of a project carried out by an eligible borrower in a disaster, emergency, or other extenuating circumstance; (B)mitigating the financial impact on an eligible borrower of a disaster, emergency, or other extenuating circumstance; and 
(C)protecting the interests of the Federal Government in critical infrastructure. (e)Effective period (1)In generalThe authority of the Secretary to reset interest rates pursuant to this section shall terminate on September 30, 2022. 
(2)Effect of subsectionNothing in this subsection affects any eligible loan that is modified pursuant to this section on or before September 30, 2022. IIIPublic Transportation 3001.Short titleThis title may be cited as the Federal Public Transportation Act of 2021. 
3002.Urbanized area formula grants 
(a)Impacts of service reductionsSection 5307(c)(1) is amended— (1)by redesignating subparagraphs (J) and (K) as subparagraphs (K) and (L), respectively; and 
(2)by inserting after subparagraph (I) the following:   (J)in any case in which a project will result in a service reduction that impacts an area of persistent poverty, consider whether third party contractors can offer options for continuing the service, provided that such options do not negatively impact the salaries or benefits of employees currently providing the service;. 
(b)Targeted reviewSection 5307(f)(2) of title 49, United States Code, is amended— (1)by striking At least once every 3 years and inserting the following:  
 
(A)In generalAt least once every 3 years, except as provided for under subparagraph (B); and  (2)by adding at the end the following: 
 
(B)Targeted review for high-performing recipientsIn the case of a recipient under this section for which no action under paragraph (3) has been found to be necessary for 6 or more consecutive years, the triennial review shall be a targeted review, as determined by the Secretary, to ascertain whether there is, with respect to the performance of a program under this section— (i)any outstanding or unresolved finding from prior reviews; 
(ii)evidence of noncompliance with an applicable statutory or administrative requirement under this chapter; or (iii)any material change since the most recent triennial review that the Secretary determines risks the recipient's compliance with respect to such performance.. 
3003.Fixed guideway capital investment grantsSection 5309 of title 49, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (7)— (i)in subparagraph (A) by striking $100,000,000 and inserting $200,000,000; and 
(ii)in subparagraph (B) by striking $300,000,000 and inserting $400,000,000; and  (B)by adding at the end the following: 
 
(8)Rural start projectThe term rural start project means a new transit capital project that is not in an urbanized area for which— (A)the Federal assistance provided or to be provided under this section is less than $80,000,000; and 
(B)the total estimated net capital cost is less than $150,000,000.; (2)in subsection (b)(1) by striking or small start projects and inserting , small start projects, or rural start projects;  
(3)in subsection (c)(1) by striking small start projects and inserting , small start projects, rural start projects; and  (4)in subsection (h)— 
(A)in the heading by striking Small start projects and inserting Small start projects and rural start projects; (B)in paragraph (1) by striking small start project and inserting small start project or rural start project; 
(C)in paragraph (2)(A) by striking small starts project and inserting small start project or rural start project; (D)in paragraph (3) by striking small start project and inserting small start project or rural start project; and  
(E)in paragraph (6)(A) by striking small start project and inserting small start project or rural start project.  3004.Enhanced mobility of seniors and individuals with disabilitiesSection 5310 of title 49, United States Code, is amended— 
(1)in subsection (b)(2) by striking (A) Amount available and all that follows through A recipient of a grant under and inserting A recipient of a grant under; (2)in subsection (c)(2) by adding at the end the following: 
 
(E)ReallocationAmounts apportioned under section 5310(c)(1)(A) may be reallocated to projects in areas other than urbanized areas.; (3)by striking paragraphs (1) and (2) of subsection (d) and inserting the following: 
 
(1)Capital projects 
(A)In generalExcept as provided in subparagraph (B), a grant awarded under this section for a capital project shall be 80 percent of the net costs of the project, as determined by the Secretary. (B)ExceptionA State described in section 120(b) of title 23 shall receive a Federal Government share of the net costs in accordance with the formula under such section. 
(2)Operating Assistance 
(A)In generalExcept as provided by subparagraph (B), a grant awarded under this section for a operating assistance may not exceed an amount equal to 50 percent of the net operating costs of the project, as determined by the Secretary. (B)ExceptionA state described in section 120(b) of title 23 shall receive a Federal Government share of the net costs that is equal to 62.5 percent of the Federal Government share provided for under paragraph (1)(B).; and 
(4)by striking subsection (e)(1) and inserting the following:  (1)In generalTo the extent the Secretary determines appropriate, the requirements of— 
(A)section 5307 shall apply to recipients of grants made in urbanized areas under this subsection; and (B)section 5311 shall apply to recipients of grants made in rural areas under this subsection.. 
3005.Formula grants for rural areasSection 5311(g) of title 49, United States Code, is amended— (1)in paragraph (1) by adding at the end the following: 
 
(C)Projects in qualified opportunity zones, medically underserved areas, or areas with a medically underserved populationA grant awarded under this section for a capital project in a qualified opportunity zone, a medically underserved area, or areas with a medically underserved population shall be for 90 percent of the net costs of the project, as determined by the Secretary. ; (2)in paragraph (2) by adding at the end the following: 
 
(C)Projects in qualified opportunity zones, medically underserved areas, or areas with a medically underserved populationA grant awarded under this section for a capital project in a qualified opportunity zone, a medically underserved area, or an area with a medically underserved population shall be for 62.5 percent of the Federal Government share provided for under paragraph (1)(B).; and (3)by adding at the end the following: 
 
(6)DefinitionsIn this subsection: (A)Qualified opportunity zoneThe term qualified opportunity zone has the meaning given such term section 1400Z–1 of the Internal Revenue Code of 1986. 
(B)Medically underserved areas; an area with a medically underserved populationThe term medically underserved areas or an area with a medically underserved population means an area or populations that are designated as medically underserved by the Secretary of Health and Human Services pursuant to section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)). . 3006.Non-emergency medical transportation (a)Research project eligibilitySection 5312(c)(2) of title 49, United States Code, is amended— 
(1)in subparagraph (M), by striking or at the end; (2)by redesignating subparagraph (N) as subparagraph (O); and  
(3)by inserting after subparagraph (M) the following:  (N)access to hospitals and healthcare providers in areas underserved by transit or with limited public transportation options, as determined by the Secretary; or. 
(b)Innovation and development project eligibilitySection 5312(d)(2) of title 49, United States Code, is amended— (1)in subparagraph (G), by striking or at the end; 
(2)by redesignating subparagraph (H) as subparagraph (I); and (3)by inserting after subparagraph (G) the following: 
 
(H)public transportation projects that improve health care access and outcomes; or. (c)Demonstration, deployment, and evaluation project eligibilitySection 5312(e)(3) of title 49, United States Code, is amended— 
(1)in subparagraph (B), by striking or at the end; (2)in subparagraph (C), by striking the period and inserting ; or; and  
(3)by adding at the end the following:  (D)the deployment of public transportation projects or practices that— 
(i)achieve measurable improvements in transportation access to health care for medically underserved areas or populations, as designated by the Health Resources and Services Administration pursuant to section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3));  (ii)implement transportation strategies for addressing significant health needs as identified by a community health needs assessment pursuant to the requirements of section 501(r)(3)(A) of the Internal Revenue Code of 1986; or 
(iii)eliminate or reduce transportation barriers to accessing health care that are identified and prioritized in the coordinated public transit-human services transportation plan described in section 5310(e)(2)(A). . 3007.Technical assistance and workforce development (a)In generalSection 5314(a) of title 49, Unites States Code, is amended— 
(1)in paragraph (2)— (A)in subparagraph (H) by striking and at the end; 
(B)by redesignating subparagraph (I) as subparagraph (J); and (C)by inserting after subparagraph (H) the following: 
 
(I)provide innovation and capacity-building to rural and tribal public transportation recipients but that do not duplicate the activities of sections 5311(b) or 5312; and; and  (2)by adding at the end the following: 
 
(5)Availability of amountsOf the amounts made available to carry out this section under section 5338(c), such sums as necessary shall be available to carry out activities described in paragraph (2)(I). . (b)Availability of amountsSection 5314(c)(4)(A) of title 49, United States Code, is amended by inserting 5311, after 5307,. 
3008.General provisions 
(a)Reasonable access to public transportation facilitiesSection 5323 of title 49, United States Code, is amended by striking subsection (r) and inserting the following:   (r)Reasonable access to public transportation facilities (1)In generalA recipient of assistance under this chapter may not deny reasonable access for a private or charter transportation operator to federally funded public transportation facilities, including intermodal facilities, park and ride lots, and bus-only highway lanes. In determining reasonable access, capacity requirements of the recipient of assistance and the extent to which access would be detrimental or beneficial to existing public transportation services must be considered. A recipient shall respond to any request for reasonable access within 90 days of the receipt of the request. 
(2)Response to request 
(A)In generalIf a recipient of assistance under this chapter fails to respond to a request within the 90-day period described in paragraph (1), the operator may seek assistance from the Secretary to obtain a response. (B)Denial of accessIf a recipient of assistance under this chapter denies access to a private intercity or charter transportation operator based on the reasonable access standards provided in paragraph (1), the recipient shall provide, in writing, the reasons for the denial. . 
(b)Waivers and deferrals; administrative optionSection 5323 of title 49, United States Code, is further amended by striking subsection (t) and inserting the following:  (t)Waivers and deferrals; administrative option (1)In generalNotwithstanding any other provision of law, the Secretary shall have the authority to waive, exempt, defer, or establish a simplified level of compliance for recipients of assistance under this chapter that operate 10 or fewer vehicles in service, or that receive financial assistance under both sections 5307 and 5311 of this chapter. 
(2)Guidance requiredNot later than 180 days of enactment of the Federal Public Transportation Act of 2021, the Secretary shall publish guidance for recipients of assistance under this chapter that operate 10 or fewer buses in service or that receive financial assistance under both of sections 5307 and 5311 concerning— (A)which specific requirements may be considered for waivers, exemptions, deferrals, or simplified levels of compliance by recipients of assistance described in paragraph (1); 
(B)the process by which recipients of assistance described in paragraph (1) may request such waivers, exemptions, deferrals, or simplified levels of compliance; (C)the criteria by which the Secretary shall evaluate and act upon such requests; 
(D)the terms and conditions the Secretary shall attach to any waiver, exemption, deferral or simplified level of compliance that is awarded under paragraph (1); (E)actions the Secretary may take if a recipient fails to comply the terms and conditions attached to a waiver, exemption, deferral, or simplified level of compliance that has been awarded under paragraph (1); and 
(F)the circumstances under which the Secretary may use this paragraph to award a waiver, exemption, deferral or simplified level of compliance to a recipient of assistance under this chapter and described in this paragraph. (3)Maintain safetyThe Secretary shall not take any action under this subsection that would degrade safety to lives or property. 
(4)ReportThe Secretary shall submit to the Committee of Banking, Housing, and Urban Affairs of the Senate and the Committee of Transportation and Infrastructure of the House of Representatives an annual report detailing the requests and actions that have been taken under this subsection in the preceding 12 months.. (c)Threshold for the sale of transit vehicles after service lifeSection 5323 of title 49, United States Code, is further amended by adding at the end the following: 
 
(w)Threshold for the sale of transit vehicles after service lifeNotwithstanding any other provision of law, for programs under this chapter the threshold amount for transit vehicles after the service life is reached shall be 20 percent of the original acquisition cost of the purchased equipment. For transit vehicles sold for an amount above such amount, the threshold amount shall be retained by the transit agency upon sale of the asset for use by the transit agency for the purpose or operating or capital expenditures, and the remainder shall be remitted to the Secretary and shall be deposited into the Mass Transit Account of the Highway Trust Fund. If such a vehicle is sold for an amount below or equal to the threshold amount, the transit agency shall retain all funds from the sale.. 3009.ApportionmentsSection 5336(h)(3) of title 49, United States Code, is amended to read as follows: 
 
(3)of amount not apportioned under paragraphs (1) and (2), 3 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (i);. 3010.Grants for bus and bus facilitiesSection 5339 of title 49, United States Code is amended— 
(1)in subsection (a)(5) by striking subparagraph (A) and inserting the following:   (A)National distributionFor each of fiscal years 2022 through 2026, each State shall be allocated 0.6 percent of the amount made available under section 5338(a)(2)(L) and each territory shall be allocated 0.15 percent of such amount.; 
(2)in subsection (b)(5) by striking 10 and inserting 20; and (3)in subsection (c)— 
(A)in paragraph (1)(E)— (i)in clause (i) by striking ; or and inserting a semicolon; 
(ii)in clause (ii) by striking the semicolon and inserting ; or; and (iii)by adding at the end the following: 
 
(iii)with respect to projects in rural areas, any passenger vehicle that is equipped with any technology, including compressed natural gas and liquefied natural gas that reduces energy consumption or harmful emissions, including direct carbon emissions, when compared to a diesel powered vehicle; ;  (B)in paragraph (3)(A) by striking requirements of section 5307 and inserting the following:  
requirements of— (i)for eligible recipients of grants made in urbanized areas, section 5307; and  
(ii)for eligible recipients of grants made in rural areas, section 5311.; and (C)by adding at the end the following: 
 
(8)Distribution of grant fundsOf the funds allocated under section 5338(a)(2)(M) for no or low emission grants under section 5339(c), not less than 10 percent of the amounts shall be distributed to projects in rural areas.. 3011.Elimination of apportionments based on high density State factors (a)In generalSection 5340 of title 49, United States Code, is amended— 
(1)in subsection (b) by striking and subsection (d); and  (2)by striking subsection (d). 
(b)Technical correctionsSection 5340 of title 49, United States Code, is amended— (1)in subsection (b) by striking 5338(b)(2)(N) and inserting 5338(a)(2)(N); and 
(2)in subsection (c)(1) by striking subsection (b)(1) and inserting subsection (b). 3012.Innovative mobility and technology deployment grants (a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5312 the following: 
 
5313.Innovative mobility and technology deployment grants 
(a)AuthorityThe Secretary shall establish an innovative mobility and technology deployment grants program to award grants to entities described in subsection (b) to assist in financing of public transportation projects that— (1)allow for the integration of mobility services or technologies in public transportation services, including traveler information, trip planning information, new or expanded reservation capabilities, integrated payment solutions, fare automation, or delivery designs to improve options in public transportation; 
(2)advance first-mile, last-mile, late night, or low density services that connect riders to public transportation, including— (A)microtransit; 
(B)commuter busing; or (C)commuter highway vehicles; 
(3)advance on demand complementary paratransit services; (4)provide accessibility and connectivity for rural areas not being adequately served by public transportation, as determined by the Secretary;  
(5)expand high-performing public transportation business models that increase access to public transportation; or (6)provide any other transit service that the Secretary determines appropriate to meet the purposes of this section.  
(b)Eligible entitiesTo be eligible for a grant under this section, an entity shall be— (1)a State or local government; or 
(2)a publicly owned operator of public transportation. (c)ApplicationTo be eligible to receive a grant under this section, an entity described in subsection (b) shall submit to the Secretary an application in such form and contain such information as the Secretary may require. 
(d)RulemakingThe Secretary shall— (1)issue such regulations as are necessary to carry out this section, and publish such regulations in the Federal Register, not later than 270 days after the date of enactment of this section; and 
(2)in issuing such regulations, solicit and receive comments from stakeholders not later than 180 days after the date of enactment of this section. (e)Grant requirementsThe Secretary may approve modified grant requirements for projects carried out using a grant under this section. 
(f)Limitations 
(1)Period of grantA grant under this section shall be for a 3-year period beginning on the date on which the first payment of any amount under the grant is provided to an eligible entity. (2)Rural grant minimumThe Secretary shall award not less than 20 percent of the total amounts made available to carry out this section to support activities described under subsection (a) in rural areas. 
(3)Government share of costsThe Federal share of the total project cost of a project carried out under this section may not exceed 80 percent. (4)AllocationOf the amounts authorized to be appropriated to carry out this section for each fiscal year, not more than 20 percent may be awarded under subsection (a) to a single entity.  
(g)Best practicesThe Secretary shall annually collect from, review, and disseminate to public transportation agencies findings or best practices from projects funded under this section. (h)DefinitionsIn this section: 
(1)Commuter highway vehicleThe term commuter highway vehicle has the meaning given such term in section 132(f)(5)(B) of the Internal Revenue Code of 1986. (2)High-performing public transportationThe term high-performing public transportation means a public transportation service, whether provided by a public agency, private nonprofit, or for-profit organization, that is able to collect all operating costs through fare-box revenue or other dedicated sources for an activity and increases access to public transportation. 
(3)Micro-transitThe term micro-transit means internet-enabled, public transportation services that use dynamically generated routes calculated by algorithms developed to increase the occupancy of vehicles.. (b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after section 5312 the following:  
 
 
5313. Innovative mobility and technology deployment grants. . 
3013.Expedited project delivery for capital investment grantsSection 3005(b)(3)(A) of the FAST Act (49 U.S.C. 5309 note) is amended— (1)in clause (iv)(V) by adding and at the end; 
(2)in clause (v) by striking ; and and inserting a period; and (3)by striking clause (vi).  
IVHighway Traffic Safety 
4001.Funding and grant requirementsThe funds provided for programs under chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, shall be subject to the following requirements, as applicable:  (1)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, amounts made available under subsection (a) for fiscal years 2022 through 2026 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code. 
(2)State matching requirementsIf a grant awarded under chapter 4 of title 23, United States Code, requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during a fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any other project carried out under chapter 4 of title 23, United States Code (other than planning or administration), without regard to whether such expenditures were made in connection with such project. (3)Grant application and deadlineTo receive a grant under chapter 4 of title 23, United States Code, a State shall submit an application, and the Secretary shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year. 
(4)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapters— (A)shall only be used to carry out such program; and 
(B)may not be used by States or local governments for construction purposes.  4002.Highway safety research and development (a)In generalSection 403 of title 23, United States Code, is amended— 
(1)in subsection (h) by striking paragraph (2) and inserting the following:  (2)FundingThe Secretary shall obligate such sums as are necessary for each of fiscal years 2022 through 2024 from the funds made available to carry out this section to conduct the research described in paragraph (1).; and  
(2)by adding at the end the following:  (k)Drug-Impaired driving prevention pilot program (1)In generalNot later than 1 year after the date of enactment of the STARTER Act 2.0, the Secretary shall establish a pilot program to create, and study the effects of, a public awareness campaign to reduce instances of driving while under the influence of prescription and over-the-counter medications. 
(2)LocationsThe Secretary shall implement the pilot program in States that are, or a region that is, most affected by the opioid epidemic, as measured by the most recent opioid-involved overdose deaths per 10,000 persons, as reported by the Centers for Disease Control and Prevention. (3)SunsetThe authority of the Secretary under paragraph (1) shall terminate on the date that is 2 years after the date on which the pilot program is established pursuant to paragraph (1). 
(4)ReportNot later than 1 year after the date of termination of the pilot program described in paragraph (3), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study of the effects of the public awareness and enforcement campaign.  (l)Research and training on marijuana detection (1)In generalThe Administrator of the National Highway Traffic Safety Administration shall carry out a collaborative research effort to study the effect that marijuana use has on driving and research ways to detect and reduce incidences of driving under the influence of marijuana. 
(2)ReportsThe Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an annual report that— (A)describes the progress made in carrying out the collaborative research effort; and 
(B)includes an accounting for the use of Federal funds obligated or expended in carrying out such effort.. (b)Study of illegal passing of school busesSection 403 of title 23, United States Code, is further amended by adding at the end the following: 
 
(m)Study of illegal passing of school buses 
(1)In generalThe Comptroller General of the Unites States shall conduct a study on illegal passing of school buses by motor vehicles. (2)Study elementsIn completing the study under paragraph (1), the Comptroller General shall compile and examine the following issues related to illegal passing of school buses: 
(A)Description of illegal passing laws in each State relating to school buses. (B)Identification of laws that may affect or intersect with illegal school bus passing laws. 
(C)Description of how each State enforces such laws. (D)Evaluation of methods that each State uses to review, document, and report to law enforcement school bus stop-arm violations and illegal school bus passing. 
(E)Review of driver education materials. (F)Identification of best practices relating to the most effective approaches to address illegal passing of school buses. 
(3)ReportNot later than 2 years after the date of enactment of the STARTER Act 2.0 the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study under paragraph (1). (n)Public safety media programs (1)Child heatstrokeNot later than 1 year after the date of enactment of the STARTER Act 2.0, the Secretary shall establish and implement a public safety messaging program to educate the public and reduce heatstroke related deaths of children in unattended vehicles. 
(2)Illegal passing of school busesNot later than 18 months after the date of enactment of this subsection, the Secretary shall establish and implement a public safety messaging program to educate the public and reduce the illegal passing of school buses.. 4003.National priority safety programsSection 405(a)(9)(A) of title 23, United States Code, is amended by striking date of enactment of the FAST Act and inserting date of enactment of the STARTER Act 2.0.  
4004.National priority safety program grant eligibilitySection 4010 of the FAST Act (23 U.S.C. 405 note) is amended— (1)by striking the date on which the Secretary awards and inserting each occurrence of the Secretary awarding; and 
(2)by striking a publicly available Internet Web site of the Department and inserting the website of the Department.  VMotor Carrier Safety 5001.Funding and grant requirementsThe funds provided for programs under chapter 311 of title 49, United States Code, shall be subject to the following requirements:  
(1)Applicability of title 23Except as otherwise provided in chapter 311 of title 49, United States Code, amounts made available under subsection (a) for fiscal years 2022 through 2026 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code. (2)State matching requirementsIf a grant awarded under chapter 311 of title 49, United States Code, requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during a fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any other project carried out under chapter 311 of title 49, United States Code (other than planning or administration), without regard to whether such expenditures were made in connection with such project. 
(3)Grant application and deadlineTo receive a grant under chapter 311 of title 49, United States Code, a State shall submit an application, and the Secretary shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year. (4)Prohibition on other usesExcept as otherwise provided in chapter 311 of title 49, United States Code, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapters— 
(A)shall only be used to carry out such program; and (B)may not be used by States or local governments for construction purposes.  
5002.Compliance, safety, and accountability reform 
(a)Motor carrier safety grants 
(1)In general 
(A)Selection standardFor any applicable legal requirement with respect to a covered entity contracting with a covered motor carrier for the shipment of goods or household goods, the covered entity shall be considered reasonable and prudent in the selection of such motor carrier if the covered entity verifies, not later than the date of shipment and not earlier than 45 days before the date of shipment, that the covered motor carrier— (i)is registered under section 13902 of title 49, United States Code, as a motor carrier or household goods motor carrier; 
(ii)has at least the minimum insurance coverage required by Federal and State law; and  (iii)is not determined unfit to operate safely commercial motor vehicles under section 31144 of title 49, United States Code, or otherwise ordered to discontinue operations by the Federal Motor Carrier Safety Administration (including not renewing a Department of Transportation registration number) or a State. 
(B)SunsetThe standard established under subparagraph (A) shall sunset on the effective date of a regulation issued pursuant to paragraph (3). (2)Revocation of registrationSection 31144(a) of title 49, United States Code, is amended— 
(A)in paragraph (3) by striking and; (B)in paragraph (4) by striking the period and inserting ; and; and 
(C)by adding at the end the following:   (5)prescribe by regulation a process for revoking the registration of an owner or operator determined unfit to operate safely a commercial motor vehicle under this section.. 
(3)Rulemaking 
(A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall— (i)update and revise the regulations issued pursuant to subsection (b) of section 31144 of title 49, United States Code, to include the requirements of paragraph (1); and 
(ii)issue such regulations as are necessary to carry out section 31144(a)(5) of title 49, United States Code, as added by this Act. (B)Factors for an unsatisfactory ratingThe regulations updated under subparagraph (A)(i) shall provide a procedure for the Secretary to determine if a motor carrier is not fit to operate a commercial motor vehicle in or affecting interstate commerce in accordance with section 31144 of title 49, United States Code. 
(4)Savings clauseNothing in this section shall be construed to preempt or supercede any State law or regulation relating to drayage. (5)DefinitionsIn this section: 
(A)Covered entityThe term covered entity means a person acting as— (i)a shipper or cosignee of goods, except that such term does not mean a person acting as an individual shipper (as such term is defined in section 13103 of title 49, United States Code); 
(ii)a broker, a freight forwarder, or a household goods freight forwarder (as such terms are defined in section 13102 of title 49, United States Code); (iii)an ocean transportation intermediary (as such term is defined in section 40102 of title 46, United States Code), when arranging for inland transportation as part of an international through movement involving ocean transportation between the United States and a foreign port; 
(iv)an indirect air carrier holding a Standard Security Program approved by the Transportation Security Administration only to the extent that the indirect air carrier is engaging in the activities as an air carrier defined in paragraph (2) or (3) of section 40102 of title 49, United States Code; (v)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations, only to the extent that the customs broker is engaging in a movement under a customs bond or in a transaction involving customs business, as defined by section 111.1 of title 19, Code of Federal Regulations; or 
(vi)a motor carrier registered under chapter 139 of title 49, United States Code. (B)Covered motor carrierThe term covered motor carrier means a motor carrier or a household goods motor carrier (as such terms are defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations. 
(C)Household goodsThe term household goods has the meaning given such term in section 13102 of title 49, United States Code. (b)Remote auditSection 31144 of title 49, United States Code, is amended by adding at the end the following:  
 
(j)Remote audits 
(1)In generalThe Secretary shall establish a pilot program to conduct remote compliance reviews under subpart A of part 385 of title 49, Code of Federal Regulations, to assign a safety rating for commercial motor carriers. (2)ContentsIn conducting the pilot program, the Secretary shall— 
(A)use the same standards that would otherwise be applicable to commercial motor carriers; (B)apply the procedures of part 385 of title 49, Code of Federal Regulations, including the safety fitness rating methodology under appendix B, prior to assigning a safety rating under such pilot program; 
(C)assign safety ratings regardless of whether an on-site review of activities has taken place; and  (D)leverage all available technology to access information and records.  
(3)Eligible participants 
(A)In generalMotor carriers that are eligible to participate in the pilot program under this subsection shall— (i)voluntarily agree to participate in such pilot program; and 
(ii)be able to opt-out of participation in such pilot program at any time. (B)Prohibition on participationMotor carriers that transport hazardous materials or passengers shall be prohibited from participating in the pilot program under this section. 
(4)Authorized agentsRemote compliance reviews conducted under the pilot program under this section may be conducted by— (A)Federal Motor Carrier Safety Administration personnel; 
(B)State commercial motor vehicle authorities that meet acceptable standards set forth by the Secretary; or (C)private contractors that meet acceptable standards set forth by the Secretary. 
(5)Availability of safety ratingsSafety ratings determined under the pilot program under this subsection may not be released publicly by the Secretary or by any authorized agent described in paragraph (4) that is participating in the pilot program under this subsection. . 5003.Entry-level driver training regulations (a)In generalNot later than February 7, 2023, the Secretary of Transportation shall implement the minimum training requirements for entry-level commercial motor vehicle operators published in the final rule issued by the Federal Motor Carrier Safety Administration on December 8, 2016, titled Minimum Training Requirements for Entry-Level Commercial Motor Vehicle Operators (81 Fed. Reg. 88732). 
(b)Training provider registry deploymentNot later than October 1, 2022, the Federal Motor Carrier Safety Administration shall deploy the training provider registry referenced in the final regulation issued by the Administration on December 8, 2016, titled Minimum Training Requirements for Entry-Level Commercial Motor Vehicle Operators (81 Fed. Reg. 88732) to allow training providers to sign up prior to the implementation date described in subsection (a). (c)Report to CongressNot later than February 7, 2022, and every 90 days thereafter until the implementation of the requirements described in subsection (a), the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing— 
(1)the status of the training provider registry described in subsection (b); and (2)the Federal and State efforts to implement the final rule described in subsection (a). 
(d)Report on noncomplianceNot later than 45 days after the date on which compliance with the final rule described in subsection (a) is required under such subsection, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing a list of all States in substantial noncompliance with such final rule.  5004.Trucking industry workforce development (a)DefinitionsIn this section: 
(1)ApprenticeThe term apprentice means an employee under the age of 21 who holds a commercial driver’s license required to operate a class of vehicles described in part 383 of title 49, Code of Federal Regulations, and any successor regulations. (2)Commercial driver's licenseThe term commercial driver's license has the meaning given the term in section 31301 of title 49, United States Code. 
(3)Commercial motor vehicleThe term commercial motor vehicle means a commercial motor vehicle that meets the definition under paragraph (1) or (4) of the definition of the term commercial motor vehicle in section 390.5 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). (4)Driving timeThe term driving time has the meaning given the term in section 395.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(5)EmployeeThe term employee has the meaning given such term in section 31132 of title 49, United States Code. (6)EmployerThe term employer has the meaning given such term in section 31132 of title 49, United States Code.  
(7)Experienced driverThe term experienced driver means an individual who— (A)is not less than 21 years of age; 
(B)has held a commercial driver’s license for the 2-year period ending on the date on which the individual serves as an experienced driver under subsection (c)(3)(B); (C)has had no preventable accidents reportable to the Department of Transportation or pointed moving violations during the 1-year period ending on the date on which the individual serves as an experienced driver under subsection (c)(3)(B); and 
(D)has a minimum of 2 years of experience driving a commercial motor vehicle in interstate commerce. (8)On-duty timeThe term on-duty time has the meaning given the term in section 395.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(9)Pointed moving violationThe term pointed moving violation means a violation that results in points being added to the license of a driver, or a similar comparable violation, as determined by the Secretary. (10)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)ApprenticeAn apprentice may— (1)drive a commercial motor vehicle in interstate commerce while taking part in the 120-hour probationary period under subsection (c)(1) or the 280-hour probationary period under subsection (c)(2), pursuant to an apprenticeship program established by an employer in accordance with this section; and 
(2)drive a commercial motor vehicle in interstate commerce after the apprentice completes an apprenticeship program described in paragraph (1). (c)Apprenticeship programAn apprenticeship program referred to in subsection (b) is a program that consists of the following requirements: 
(1)120-hour probationary period 
(A)In generalThe apprentice shall complete 120 hours of on-duty time, of which not less than 80 hours are driving time in a commercial motor vehicle. (B)Performance benchmarksIn order to complete the 120-hour probationary period under subparagraph (A), an employer shall determine that the apprentice is competent in each of the following areas: 
(i)Interstate, city traffic, rural 2-lane, and evening driving. (ii)Safety awareness. 
(iii)Speed and space management. (iv)Lane control. 
(v)Mirror scanning. (vi)Right and left turns. 
(vii)Logging and complying with rules relating to hours of service. (2)280-hour probationary period (A)In generalAfter completing the 120-hour probationary period under paragraph (1), the apprentice shall complete 280 hours of on-duty time, of which not less than 160 hours are driving time in a commercial motor vehicle. 
(B)Performance benchmarksIn order to complete the 280-hour probationary period under subparagraph (A), an employer shall determine that the apprentice is competent in each of the following areas: (i)Backing and maneuvering in close quarters. 
(ii)Pre-trip inspections. (iii)Fueling procedures. 
(iv)Weighing loads, weight distribution, and sliding tandems. (v)Coupling and uncoupling procedures. 
(vi)Trip planning, truck routes, map reading, navigation, and permits. (3)Restrictions for 120-hour and 280-hour probationary periodsDuring the 120-hour probationary period under paragraph (1) and the 280-hour probationary period under paragraph (2)— 
(A)the apprentice may only drive a commercial motor vehicle that has— (i)automatic manual or automatic transmissions; 
(ii)active braking collision mitigation systems; (iii)forward-facing video event capture; and 
(iv)governed speeds of 65 miles per hour at the pedal and 65 miles per hour under adaptive cruise control; and (B)the apprentice shall be accompanied in the cab of the commercial motor vehicle by an experienced driver. 
(4)Records retentionThe employer shall maintain records, in a manner required by the Secretary, relating to the satisfaction of the requirements of paragraphs (1)(B) and (2)(B) by the apprentice. (5)Reportable incidentsIf the apprentice is involved in a preventable accident reportable to the Department of Transportation or a pointed moving violation while driving a commercial motor vehicle as part of an apprenticeship program described in this subsection, the apprentice shall undergo remediation and additional training until the apprentice can demonstrate, to the satisfaction of the employer, competence in each of the performance benchmarks described in paragraphs (1)(B) and (2)(B). 
(6)Completion of programThe apprentice shall be considered to have completed the apprenticeship program on the date on which the apprentice completes the 280-hour probationary period under paragraph (2). (7)Minimum requirements (A)In generalNothing in this section prevents an employer from imposing additional requirements on an apprentice taking part in an apprenticeship program established pursuant to this section. 
(B)TechnologiesNothing in this section prevents an employer from requiring or installing additional technologies in a commercial motor vehicle in addition to the technologies described in paragraph (3)(A). (d)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate regulations to implement this section. 
(e)No effect on license requirementNothing in this section exempts an apprentice from any requirement to hold a commercial driver’s license in order to operate a commercial motor vehicle. (f)Employer responsibilityAn employer shall not knowingly allow, require, permit, or authorize a driver under the age of 21 to operate a commercial motor vehicle in interstate commerce unless the driver is participating in or has completed an apprenticeship program that meets the requirements of subsection (c).  
5005.Hours of service requirements for agricultural operationsSection 229 of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended— (1)in subsection (a)(1)— 
(A)in the matter preceding subparagraph (A), by striking during planting and harvest periods, as determined by each State,; and (B)by amending subparagraph (A) to read as follows: 
 
(A)drivers transporting agricultural commodities within a 150 air-mile radius from— (i)the source of the agricultural commodities; or 
(ii)the destination of the agricultural commodities;; and (2)in subsection (e)(8)— 
(A)by striking during the planting and harvesting seasons within each State, as determined by the State,; and (B)by striking at any time of the year. 
VIInnovation 
6001.Advanced transportation technologies program 
(a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:  520.Advanced transportation technologies program (a)In generalThe Secretary of Transportation shall establish a program to provide grants to eligible entities to deploy, install, and operate advanced transportation technologies to improve safety, efficiency, system performance, mobility, intermodal connectivity, and infrastructure return on investment. 
(b)CriteriaIn carrying out the program under subsection (a), the Secretary shall develop criteria for selection of an eligible entity to receive a grant, including how the proposed deployment of technology— (1)reduces costs and improves return on investments (including through the optimization of existing transportation capacity); 
(2)delivers environmental benefits by alleviating congestion and streamlining traffic flow;  (3)measures and improves the operational performance of the applicable transportation network; 
(4)reduces the number and severity of traffic accidents and increases driver, passenger, and pedestrian safety; (5)collects, disseminates, and uses information on real-time traffic, work zone, weather, transit, paratransit, parking, and other transportation-related information to improve mobility, reduce congestion, and provide for more efficient, accessible, and integrated transportation and transportation services; 
(6)monitors transportation assets to improve infrastructure management, reduce maintenance costs, prioritize investment decisions, and ensure a state of good repair; (7)delivers economic benefits by reducing delays, improving system performance, and providing for the efficient and reliable movement of goods and services; or 
(8)accelerates the deployment of vehicle-to-vehicle, vehicle-to-infrastructure, autonomous vehicles, and other technologies. (c)ApplicationsAn application submitted for a project to be carried out by a grant under this program shall include the following: 
(1)A plan to deploy and provide for the long-term operation and maintenance of advanced transportation technologies to improve safety, efficiency, system performance, and return on investment. (2)Objectives for quantifiable system performance improvements, such as— 
(A)reducing traffic-related accidents, congestion, and costs; (B)optimizing system efficiency; and 
(C)improving access to transportation services. (3)Quantifiable safety, mobility, and environmental benefit projections such as data-driven estimates of how the project proposes to improve the applicable transportation system efficiency and how such project proposes to reduce traffic congestion. 
(4)A plan for any partnerships with private sector entities or public agencies, including multimodal and multijurisdictional entities, research institutions, organizations representing transportation and technology leaders, or other transportation stakeholders. (5)A plan to leverage and optimize existing local and regional advanced transportation technology investments. 
(d)Grant selection 
(1)Grant awardsEach fiscal year for which funding is made available under this section, the Secretary shall award grants to not less than 5 and not more than 10 eligible entities. (2)Geographic diversity (A)In generalSubject to subparagraph (B), in awarding a grant under this section, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban areas and rural areas. 
(B)Rural set-asideNot less than 20 percent of the amounts made available to carry out this section shall be reserved for projects serving rural areas, to the extent there are sufficient eligible applications. (3)Technology diversityIn awarding a grant under this section, the Secretary shall ensure, to the extent practicable, that grant recipients represent a variety of technology solutions. 
(e)Use of grant fundsA grant recipient may use funds awarded under this section to deploy advanced transportation technologies, including— (1)advanced traveler information systems; 
(2)advanced transportation management technologies; (3)advanced transportation technologies to improve emergency evacuation and response by Federal, State, and local authorities; 
(4)infrastructure maintenance, monitoring, and condition assessment; (5)advanced public transportation systems; 
(6)transportation system performance data collection, analysis, and dissemination systems; (7)advanced safety systems, such as systems using cellular technology, vehicle-to-vehicle, vehicle-to-pedestrian, and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies; 
(8)integration of intelligent transportation systems with the Smart Grid and other energy distribution and charging systems; (9)integrated corridor management systems; 
(10)advanced parking reservation or variable pricing systems; (11)electronic pricing, toll collection, and payment systems; 
(12)technology that enhances high occupancy vehicle toll lanes, cordon pricing, or congestion pricing;  (13)advanced mobility and access technologies, such as dynamic ridesharing and information systems to support human services for elderly and disabled individuals; 
(14)technology that collects and maintains automated driving system safety data and data analysis tools; (15)cybersecurity protection measures and activities to protect against cybersecurity threats; or 
(16)advanced vulnerable road user safety information systems. (f)Report to Secretary (1)In generalThe Secretary shall ensure that a recipient of a grant under this section submits, not later than 1 year after the recipient receives a grant and annually thereafter, a report to the Secretary that describes— 
(A)deployment and operational costs of the project compared to the benefits and savings the project provides; and (B)how the project has met the original expectations projected in the deployment plan submitted with the application, such as— 
(i)data on how the project has helped reduce traffic accidents, congestion, costs, and other benefits of the deployed systems; (ii)data on the effect of measuring and improving transportation system performance through the deployment of advanced transportation technologies; 
(iii)the effectiveness of providing real-time integrated traffic, transit, and multimodal transportation information to the public to make informed travel decisions; and (iv)lessons learned and recommendations for future deployment strategies to optimize transportation mobility, efficiency, and multimodal system performance. 
(2)Report Consistency 
(A)AdministrationThe Secretary shall provide grant recipients with methods and techniques to support consistent data collection across grant recipients and may update such methods and techniques as appropriate. (B)UpdateThe Secretary shall provide grant recipients notice of an update described in subparagraph (A) not less than 90 days before carrying out such update. 
(g)ReportNot later than 2 years after the date of enactment of this section, and once every 2 years thereafter, the Secretary shall make available to the public on the website of the Department of Transportation an updated report that describes the effectiveness of grant recipients in meeting projected deployment plans including data described in subsection (f) on how the program has— (1)reduced traffic-related fatalities and injuries; 
(2)reduced traffic congestion and improved travel time reliability; (3)reduced transportation-related emissions; 
(4)optimized multimodal system performance; (5)improved access to transportation alternatives; 
(6)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions; (7)provided cost savings to transportation agencies, businesses, and the traveling public; or 
(8)provided other benefits to transportation users and the general public. (h)PenaltyThe Secretary may terminate a grant provided under this section and deobligate funds provided by such grant if— 
(1)the Secretary determines from a report submitted pursuant to subsection (f) that a recipient of such grant is not carrying out the requirements of the grant; and (2)the Secretary provides written notice to the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives and the Committees on Environment and Public Works and Commerce, Science, and Transportation of the Senate 60 days prior to deobligating funds under this subsection. 
(i)FundingOf the amounts provided to carry out this section, the Secretary may set aside $2,000,000 each fiscal year for program reporting, evaluation, and administrative costs related to this section.  (j)Federal shareThe Federal share of the cost of a project for which a grant is awarded under this subsection shall not exceed 50 percent of the cost of the project. 
(k)Expenses for grant recipientsA grant recipient under this section may use not more than 5 percent of the funds awarded each fiscal year to such recipient to carry out planning and reporting requirements. (l)Grant flexibility (1)In generalIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements described in subsection (c) to carry out this section for a fiscal year, the Secretary shall transfer to the programs specified in paragraph (2)— 
(A)any of the funds reserved for the fiscal year under subsection (i) that the Secretary has not yet awarded under this section; and  (B)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under subparagraph (A).  
(2)ProgramsThe programs referred to in paragraph (1) are— (A)the programs under sections 503(b) and 503(c); and  
(B)the programs under sections 512 through 518. (3)DistributionAny transfer of funds and obligation limitation under paragraph (1) shall be divided among the programs referred to in that paragraph in the same proportions as the Secretary originally reserved funding from the programs for the fiscal year under subsection (i). 
(m)DefinitionsIn this section, the following definitions apply: (1)Advanced transportation technologiesThe term advanced transportation technologies means technologies that improve the efficiency, safety, or state of good repair of surface transportation systems, including intelligent transportation systems. 
(2)Eligible entityThe term eligible entity means— (A)a State or local government or a political subdivision of a State or local government; 
(B)a transit agency; (C)a metropolitan planning organization;  
(D)a multijurisdictional group; or (E)a consortia of research institutions or academic institutions. 
(3)Multijurisdictional groupThe term multijurisdictional group means any combination of State governments, local governments, metropolitan planning organizations, transit agencies, or other political subdivisions of a State for which each member of the group— (A)has signed a written agreement to implement a project carried out under this section across jurisdictional boundaries; and 
(B)is an eligible entity under this section. (4)Smart GridThe term Smart Grid means a system that provides for any of the smart grid functions set forth in section 1306(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)). . 
(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following new item:   520. Advanced transportation technologies program.. (c)Conforming amendmentChapter 5 of title 23, United States Code, is amended by striking section 503(c)(4). 
6002.Connected vehicle deployment pilot program 
(a)In generalChapter 5 of title 23, United States Code, is further amended by adding at the end the following:  521.Connected vehicle deployment pilot program (a)Establishment (1)In generalThe Secretary of Transportation shall establish a connected vehicle deployment pilot program to make grants, on a competitive basis, to spur operational deployments to meet the transportation needs of eligible entities through the use of the best available and emerging intelligent transportation systems. 
(2)GoalsThe goals of the program shall be to— (A)spur connected vehicle technology deployment through wirelessly connected vehicles that interact with a connected environment, including mobile devices, infrastructure, and other elements; 
(B)realize safety, mobility, and environmental impacts through operational deployments; (C)capture and use new forms of connected vehicle and mobile device data to support improved surface transportation system performance and enhanced performance-based management; 
(D)encourage partnerships of multiple stakeholders (including private companies, State and local agencies, transit agencies, commercial vehicle operators, freight shippers, and transportation network companies); (E)deploy applications using data captured from multiple sources (including vehicles, mobile devices, and infrastructure) across all elements of the surface transportation system (including transit, highway, arterial highways, parking facilities, and toll highways); and 
(F)support deployment sites that create foundations for future expanded and enhanced deployments. (b)Grant amountEach grant made under this section shall be in an amount that is at least $10,000,000.  
(c)Eligible entitiesThe Secretary may make a grant under this section to any of the following entities: (1)A State. 
(2)A transit agency. (3)A metropolitan planning organization that serves an urbanized area with a population of more than 200,000 individuals. 
(4)A unit of local government. (5)A political subdivision of a State or local government. 
(6)A special purpose district or public authority with a transportation function, including a port authority. (7)A multijurisdictional group (as defined under section 520). 
(8)A consortia of research institutions or academic institutions. (d)Eligible projectsA grant recipient may use funds awarded under this section for a project that deploys connected vehicle applications and technologies, including— 
(1)advanced safety systems, such as systems using cellular technology, vehicle-to-vehicle and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies; (2)integration of intelligent transportation systems with the Smart Grid and other energy distribution and charging systems; 
(3)electronic pricing and payment systems; (4)advanced mobility and access technologies, such as dynamic ridesharing and information systems to support human services for elderly and disabled individuals; and 
(5)any deployment concept eligible, before the date of enactment of this section, under the connected vehicle pilot deployment program carried out by the Department of Transportation. (e)Use of fundsGrant amounts received for a project under this section may be used for— 
(1)activities in the development phase, including planning, feasibility analysis, revenue forecasting, environmental review process (as defined under section 139), preliminary engineering and design work, and other preconstruction activities; (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvement directly related to improving system performance;  
(3)providing incentives to attract driver participation; and (4)purchasing and installing any connected vehicle equipment (including vehicle applications, roadside units, and back-office equipment). 
(f)Applications 
(1)In generalTo be eligible for a grant under this section, an entity described under subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate, including— (A)a plan to deploy and provide for the long-term operation and maintenance of connected vehicle technologies to improve safety, efficiency, and system performance; 
(B)objectives to improve and measure system performance in 1 or more of— (i)system productivity; 
(ii)mobility, including impact on freight movements; (iii)livability and accessibility of goods, services, and activities; 
(iv)environment and fuel use; and  (v)traveler and system safety, including advising individuals of potentially unsafe conditions and mitigating the impact of events that may cause vehicle accidents; and 
(C)a plan for partnering with private sector entities or public agencies, including multimodal and multijurisdictional entities, research institutions, organizations representing transportation and technology leaders, or other transportation stakeholders. (2)CriteriaWhen evaluating applications under this section, the Secretary may not require that a pilot deployment under the program be based on research carried out or funded by the Department of Transportation. 
(g)Grant selection 
(1)Grant awardsNot later than 1 year after the date of enactment of this section, and each fiscal year thereafter, the Secretary shall award grants to not less than 3 and not more than 5 eligible entities described in subsection (c).  (2)Geographic diversityIn awarding a grant under this section, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban areas and rural areas. 
(h)Grant managementIn carrying out the grant program under this section, the Secretary shall— (1)emphasize project sustainability and long-term funding goals; 
(2)create a noncompetitive environment and encourage collaboration among project sites; (3)balance the privacy of users and secure operations of pilot projects, while maintaining the ability to measure performance factors; and  
(4)be wary of technological maturity of connected vehicle applications and impact of long-term viability of non-deployment ready applications. (i)Smart Grid definedIn this section, the term Smart Grid means a system that provides for any of the smart grid functions set forth in section 1306(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)).. 
(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is further amended by adding at the end the following new item:   521. Connected vehicle deployment pilot program.. 6003.Automated driving system demonstration program (a)In generalChapter 5 of title 23, United States Code, is further amended by adding at the end the following: 
 
522.Automated driving system demonstration program 
(a)Establishment 
(1)In generalThe Secretary of Transportation shall establish an automated driving system demonstration program to make grants, on a competitive basis, to eligible entities to— (A)test the safe integration of automated driving system technologies into the on-road transportation system of the United States and demonstrate how challenges to the safe integration of such technologies can be addressed; 
(B)ensure significant data gathering and sharing of project data to identify— (i)a baseline of safety metrics needed to characterize the safety risk of integrating automated driving system technologies into the transportation system; and 
(ii)a baseline of roadway characteristics needed for the safe and efficient operation of automated driving system technologies; and (C)encourage collaboration and partnerships of multiple stakeholders to carry out subparagraphs (A) and (B). 
(b)Eligible entitiesThe Secretary may make a grant under this section to the following: (1)A State. 
(2)A transit agency. (3)A metropolitan planning organization that serves an urbanized area with a population of more than 200,000 individuals. 
(4)A unit of local government. (5)A political subdivision of a State or local government. 
(6)A special purpose district or public authority with a transportation function, including a port authority. (7)A public academic institution, public research institution or a consortia of research institutions or academic institutions. 
(8)A multijurisdictional group (as such term is defined in section 520). (c)ApplicationsTo be eligible for a grant under this section, an entity described under subsection (b) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate. 
(d)Eligible uses 
(1)In generalA grant recipient may use funds awarded under this section to demonstrate automated driving system technologies, including— (A)advanced safety systems, such as systems using cellular technology, vehicle-to-vehicle and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies; 
(B)innovative mobility solutions that involve deployment of automated vehicles; (C)automated driving systems that enhance safety and mobility for elderly and disabled individuals; 
(D)demonstration of shared interoperable fleet of automated vehicles; (E)demonstration and validation of exchanges of data that can support the safe, efficient, and secure interoperable integration of automated driving systems; 
(F)any technology associated with automated driving systems; and (G)any deployment concept eligible under the automated driving system demonstration grant program carried out by the Department of Transportation before the date of enactment of this section. 
(2)Additional usesA grant recipient may use funds awarded under this section for infrastructure needs, including capital expenses and maintenance activities, necessary to the proper and safe operation of the automated driving system technology. (e)Grant selection (1)Grant awardsThe Secretary may award grants to not less than 8 and not more than 10 eligible entities described under subsection (b) in a fiscal year.  
(2)Geographic diversity 
(A)In generalIn awarding a grant under this section, the Secretary shall ensure, to the maximum extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban areas and rural areas. (B)Rural set-asideNot less than 20 percent of the amounts made available to carry out this section shall be reserved for projects serving rural areas, to the extent there are sufficient eligible applications for such projects. 
(f)Demonstration requirementsThe Secretary shall ensure that any project carried out with funds provided under this section shall— (1)carry out research and development of automated driving system technologies of Level 3 or greater, as such term is defined under subsection (h);  
(2)include physical and fully operational demonstrations; (3)include gathering and sharing of all relevant data with the Department of Transportation and the relevant State transportation agencies; and 
(4)address scalability to be applicable across the United States to similar road environments. (g)ReportNot later than 1 year after the date on which a grant recipient receives a grant under this section, and annually thereafter until such grant is expended, the recipient shall submit to the Secretary and to the transportation agency of the State in which the project takes place, a report that describes— 
(1)lessons learned and how the demonstration has met project objectives; (2)a summary of any complications experienced with the project, including complications related to pedestrians, infrastructure, and other vehicles; 
(3)how to use the results of the project to help the public interact and better understand the operations of automated driving system technologies; and (4)recommendations for improving roadway characteristics needed for the safe and efficient operation of automated driving system technologies within the State or jurisdiction in which the project took place. 
(h)Guidance requiredNot later than 120 days after the date of enactment of this section, the Secretary shall issue guidance defining the term Level 3 or greater by considering industry best practices and standards, including the definition found within Taxonomy and Definitions for Terms Related to Driving Automation Systems for On-Road Motor Vehicles published by SAE International on June 15, 2018 (J3016_201806), or subsequent versions. (i)Automated driving system technologies definedIn this section, the term automated driving system technologies means the hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether such capability is limited to a specific operational design domain.. 
(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is further amended by adding at the end the following new item:   522. Automated driving system demonstration program.. (c)Preparing roadways for automated vehiclesSection 133(b) of title 23, United States Code, is amended by adding at the end the following: 
 
(16)Capital and maintenance expenses for infrastructure improvements to ensure the proper and safe operation of automated driving system technologies for which a demonstration project was carried out under section 522.. 6004.Accelerated implementation and deployment of advanced digital construction management systems (a)In generalSection 503(c) of title 23, United States Code, is amended by adding at the end the following: 
 
(4)Accelerated implementation and deployment of advanced digital construction management systems 
(A)In generalNot later than 6 months after the date of enactment of this paragraph, the Secretary of Transportation shall establish and implement an advanced digital construction management system program under the technology and innovation deployment program established under paragraph (1) and implemented pursuant to paragraph (2) to— (i)deploy advanced digital construction management systems that enable the use of digital technologies on construction sites by contractors and leverage the use of such technologies, including state-of-the-art automated and connected machinery and optimized routing software that allows individuals to perform tasks faster, safer, more accurately, and with minimal supervision; 
(ii)accelerate State adoption of advanced digital construction management systems applied throughout the design, engineering, construction, and operations phases of a construction project that— (I)maximize interoperability with other systems, products, tools, or applications; 
(II)increase productivity; (III)manage complexity of a construction project; 
(IV)reduce project delays and cost overruns; and (V)enhance safety of individuals involved and quality of a construction project;  
(iii)share information among stakeholders through reduced reliance on paper to manage construction processes and deliverables, including blueprints, design drawings, procurement and supply-chain orders, equipment logs, daily progress reports, and punch lists; (iv)develop and deploy best practices for use in advanced digital construction management systems; 
(v)increase the adoption and deployment of technology by States and units of local government that enables entities carrying out construction projects to— (I)integrate the adoption of advanced digital construction management systems and technologies in contracts; and 
(II)weigh the cost of digitization and technology in setting project budgets; (vi)implement technology training and workforce development to build the capabilities of entities carrying out construction projects that enables States and units of local government to— 
(I)better manage projects using advanced digital construction management technologies; and (II)properly measure and reward technology adoption across construction projects carried out by the State or unit of local government; 
(vii)develop guidance to assist States in updating regulations of such States to allow entities carrying out construction projects to— (I)report data relating to the project in digital formats; and 
(II)fully capture the efficiencies and benefits of advanced digital construction management systems and related technologies; (viii)reduce the environmental footprint of construction projects by using advanced digital construction management systems to eliminate traffic congestion through more efficient projects; and 
(ix)enhance worker and roadway user safety. (B)FundingThe Secretary shall obligate for each of fiscal years 2022 through 2026 from funds made available to carry out this subsection such funds as may be necessary to carry out this paragraph. 
(C)Publication 
(i)In generalAt least once every 2 years, the Secretary shall issue and make available to the public on the website of the Department of Transportation a report on— (I)progress made in the implementation of advanced digital construction management systems by States; and 
(II)the costs and benefits of the deployment of technology and innovations resulting from the program established under this paragraph. (ii)InclusionsThe report required under clause (i) may include an analysis of— 
(I)Federal, State, and local cost savings; (II)project delivery time improvements; 
(III)traffic congestion impacts; and (IV)safety improvements for roadway users and construction workers. 
(D)Advanced digital construction management systems definedIn this paragraph, the term advanced digital construction management systems means commercially-proven digital technologies and processes for the management of construction and engineering activities, including— (i)systems for infrastructure planning, coordination, construction, maintenance, modernization and management; and 
(ii)asset management systems for machines, site equipment, and personnel.. (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(1)a description of— (A)the status of the program carried out under section 503(c)(4) of title 23, United States Code, and any other use of advanced digital construction management systems in each State; and  
(B)the progress of each State toward accelerating the adoption of advanced digital construction management systems; and (2)an analysis of the savings in project delivery time and project costs that can be achieved through the use of advanced digital construction management systems. 
6005.Innovative project delivery methodsSection 120(c)(3) of title 23, United States Code, is amended— (1)in subparagraph (B)— 
(A)in clause (v) by striking or at the end; (B)in clause (vi) by striking the period and inserting ; or; and 
(C)by inserting at the end the following:  (vii)advanced digital construction management systems as defined in section 503(c)(4). ; and 
(2)in subparagraph (C)(i) by striking 10 percent and inserting 25 percent. 6006.Surface transportation system funding alternativesSection 6020 of the FAST Act (23 U.S.C. 503 note) is amended— 
(1)in subsection (a)— (A)by striking States and inserting States or groups of States; and 
(B)by inserting to motor fuel and diesel taxes after alternative revenue mechanisms;  (2)by striking subsection (b) and inserting the following:  
 
(b)Application 
(1)In generalTo be eligible for a grant under this section, a State or group of States shall submit to the Secretary an application in such form and containing such information as the Secretary shall require, including— (A)for any State or group of States that has received a grant to carry out a program under this section, how such State or group of States will use the grant to build on any such program; 
(B)how the State or group of States will collect and analyze data on— (i)lowering the administrative cost to collect revenue; 
(ii)user experience with and acceptance of a user-based alternative revenue mechanism; (iii)impacts on rural and urban users;  
(iv)potential revenue generation; and (v)revenue collection compliance strategies; and 
(C)for any State or group of States that has not received a grant to carry out a program under this section, how the State or group of States— (i)will avoid redundancies with any other pilot programs for user-based alternative revenue mechanisms carried out by the applicant; and 
(ii)plans to use best practices from any such pilot programs in structuring the program for which such funds are provided. (2)Application guidanceNot later than 30 days after the date of enactment of the STARTER Act 2.0, the Secretary shall publish online guidance on submission of an application for the program.; 
(3)in subsection (c)— (A)by striking paragraph (1) and inserting the following:  
 
(1)To test the design, acceptance, equity, and implementation of user-based alternative revenue mechanisms, including among— (A)differing income groups;  
(B)various geographic areas; (C)rural and urban drivers; and 
(D)unique design requirements for certain motor vehicles, including motorcycles.; and (B)in paragraph (5) by striking To minimize the administrative cost and inserting To quantify and minimize the administrative costs; 
(4)in subsection (d)(1)(B) by inserting and the safety of data collection before the semicolon; (5)in subsection (e) by striking shall and inserting may;  
(6)by striking subsection (g) and inserting the following:   (g)Federal shareThe Federal share of the cost of an activity carried out under this section may not exceed— 
(1)80 percent of the total cost of an activity that involves 2 or more States; and (2)80 percent of the total cost of any activity not described in paragraph (1).; 
(7)in subsection (h)(2) by striking lessons learned and inserting recommendations; and (8)by striking subsections (j) and (k) and inserting the following:  
 
(j)FundingOf the funds authorized to carry out section 503(b) of title 23, United States Code, the Secretary shall reserve such sums as may be necessary to carry out this section. (k)Planning grants (1)Planning, preparation, designOf the funds authorized to carry out this section, the Secretary may award grants in amounts not to exceed 10 percent of such funds to States or groups of States for the planning, preparation, or design of projects eligible for funding under this section. 
(2)Eligible usesA State or group of States receiving funding under this subsection may use the funds for planning, preparation, or design of an implementable pilot project, as well as the examination of issues related to data and privacy, cybersecurity, and the financial analysis of urban and rural impacts of a project. (3)Maximum amountA grant under this subsection shall not exceed $1,000,000. 
(4)Eligibility requirementTo be eligible to receive funds under this subsection, an State or group of States shall describe to the Secretary how the State or group of States— (A)will avoid redundancies with any other pilot programs for user-based alternative revenue mechanisms carried out by the applicant; and 
(B)plans to use best practices from any such pilot programs in structuring the program for which such funds are provided. (l)Grant flexibility (1)In generalIf there are not enough grant applications that meet the requirements of this section for a fiscal year, the Secretary may transfer to the program under section 503(b) of title 23, United States Code, to remain available until expended— 
(A)any of the funds reserved for the fiscal year under subsection (j) that the Secretary has not yet awarded under this section; and (B)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under this subsection. 
(2)NotificationIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements of this section for a fiscal year, the Secretary shall submit a written notification of the intent to transfer funds under this subsection to the Committee on Appropriations and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Appropriations and the Committee on Environment and Public Works of the Senate. (3)Authorization of transferThe Secretary shall carry out the transfer described in paragraph (1) if the committees described in paragraph (2) provide written authorization to the Secretary for such transfer not later than 30 days after receiving a notification under paragraph (2)..  
6007.Surface transportation system road usage charge national pilot program 
(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of the Treasury, shall establish a pilot program (referred to in this section as the Pilot Program) to demonstrate implementation of a national per-mile road usage charge. (b)ObjectivesIn establishing the Pilot Program, the Secretary of Transportation and the Secretary of the Treasury shall carry out the following objectives: 
(1)Test the design, acceptance, implementation, and financial sustainability of a national per-mile road usage charge. (2)Collect and report data on the differential effects of a national per-mile road usage charge and the Federal motor fuels tax between urban and rural drivers. 
(3)Collect and report data on the interoperability of road usage charge collection between States. (4)Create and implement a national public awareness campaign to increase public awareness regarding a national per-mile user fee, including distributing information related to the pilot program carried out under this section and information from the State surface transportation system funding pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note). 
(5)Address the need for additional revenue for surface transportation infrastructure and a national per-mile user fee. (6)Provide recommendations regarding adoption and implementation of a national per-mile road usage charge and a recommendation for the amount of the national per-mile road usage charge. 
(c)Surface transportation system road usage charge advisory board 
(1)In generalIn carrying out the Pilot Program, the Secretary of Transportation shall establish a surface transportation system road usage charge advisory board to— (A)advance and implement the objectives under subsection (b); and 
(B)develop the recommendations and report under subsection (j)(1). (2)MembersThe advisory board established under paragraph (1) shall, at a minimum, be composed of a total of 15 representatives of the following entities, to be appointed by the Secretary: 
(A)State departments of transportation or State transportation commissions. (B)Local transportation agencies located within a transportation management area (as identified or designated under section 134(k) of title 23, United States Code). 
(C)Any public or nonprofit entity that carried out a surface transportation system funding alternatives pilot project under section 6020 of the FAST Act (23 U.S.C. 503 note). (D)Owners and operators of toll facilities. 
(E)Fleet operators of commercial motor vehicles. (F)Academic experts on surface transportation. 
(G)Private sector technology companies. (H)Automobile manufacturers. 
(I)Other members as designated by the Secretary.  (3)Application of lawThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory board established under paragraph (1). 
(d)Program requirementsIn carrying out the Pilot Program, the Secretary of Transportation, in consultation with the Secretary of the Treasury, shall— (1)establish appropriate methods for reporting vehicle miles traveled under the program; 
(2)solicit volunteer participants from all 50 states and the District of Columbia; (3)ensure an appropriate geographic distribution by population among volunteer participants; 
(4)enter into agreements, as practicable, with owners of passenger and commercial motor vehicle fleets or law enforcement motorcycle fleets for the collection and sharing of anonymized data throughout the pilot program; (5)enter into agreements with entities of the passenger motor vehicle industry, motorcycle industry, and commercial vehicle industry to develop a technology standard for onboard units used to report vehicle miles traveled; and 
(6)use components of and information from the State pilots under section 6020 of the FAST Act (23 U.S.C. 503 note), as applicable. (e)MethodsIn establishing a method for collecting information on vehicle miles traveled under the Pilot Program, the Secretary of Transportation shall consider the following: 
(1)Third-party on-board diagnostic system-II devices. (2)Smart phone applications. 
(3)Solicitation of voluntary reporting by volunteer participants. (4)Solicitation of voluntary reporting by car insurance companies. 
(5)Solicitation of voluntary reporting through State departments of motor vehicles. (6)Any other method that the Secretary of Transportation considers appropriate. 
(f)Privacy of participantsNot later than 30 days after establishing the Pilot Program, the Secretary of Transportation, in consultation with the Secretary of the Treasury, shall issue policies to— (1)protect the privacy and security of volunteer participants and their vehicles; and 
(2)secure the data provided by volunteer participants. (g)Calculation of per-Mile road usage chargeFor the purposes of the Pilot Program, the Secretary of the Treasury shall establish on an annual basis— 
(1)for motor vehicles that are not commercial motor vehicles, a per mile road usage charge that is equivalent to the annual gas tax revenues collected pursuant to section 4081 of the Internal Revenue Code of 1986 divided by the total vehicle miles traveled by such motor vehicles; and (2)for commercial motor vehicles, a per mile road usage charge equivalent to the annual diesel tax revenues collected pursuant to section 4041 of the Internal Revenue Code of 1986 divided by the total vehicle miles traveled by medium and heavy-duty trucks. 
(h)Revenue collection 
(1)In generalThe Secretary of the Treasury, in coordination with the Secretary of Transportation, may establish a mechanism to collect a per-mile road usage charge from volunteer participants under the Pilot Program that— (A)may be adjusted as needed to address technical challenges; and 
(B)may allow third-party vendors to collect the payments and submit such payments to the Secretary of the Treasury. (2)Limitation on revenue collectedAny revenue collected under this section shall not be considered a toll under section 301 of title 23, United States Code. 
(3)Highway Trust FundNotwithstanding any other provision of law, the Secretary of the Treasury shall ensure that any revenue collected under this section is deposited into the Highway Trust Fund. (i)RefundThe Secretary of the Treasury shall annually calculate and issue an equivalent refund to volunteer participants for any otherwise applicable Federal motor fuel taxes under sections 4041 and 4081 of the Internal Revenue Code of 1986. 
(j)Reports 
(1)Advisory boardNot later than 1 year after the date on which the surface transportation system road usage charge advisory board is established under subsection (c), such board shall submit to the Secretary of Transportation a report on the progress of the Pilot Program in meeting the objectives described in subsection (b).  (2)Report to CongressNot later than 1 year after the date on which volunteer participants begin participating in the Pilot Program, and each year thereafter, the Secretary of Transportation and the Secretary of the Treasury shall submit to the Committee on Transportation and Infrastructure and the Committee on Ways and Means of the House of Representatives and the Committee on Environment and Public Works and the Committee on Finance of the Senate a report on the Pilot Program, including the report and recommendations submitted to the Secretary under paragraph (1). 
(k)DefinitionsIn this section: (1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 31101 of title 49, United States Code. 
(2)Highway Trust FundThe term Highway Trust Fund means the Highway Trust Fund established under section 9503 of the Internal Revenue Code of 1986. (3)Volunteer participantThe term volunteer participant means— 
(A)the individual owner of a passenger motor vehicle or commercial motor vehicle who volunteers to participate in the Pilot Program; and (B)the owner of a fleet of commercial motor vehicles or passenger motor vehicles who volunteers to participate in the Pilot Program. 
6008.Implementation of per-mile road usage charge for Federal vehiclesNot later than October 1, 2026, the Secretary of Transportation shall issue such regulations as are necessary to— (1)establish and implement a per-mile road charge for all vehicles owned and operated by the Federal Government, at a rate determined by the Secretary; and 
(2)provide for reimbursement for annual gas tax revenues paid on behalf of such vehicles. VIIResiliency 7001.Promoting Resilient Operations for Transformative, Efficient, and Cost-Saving Transportation (PROTECT) grant program (a)In generalChapter 1 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
173.Promoting Resilient Operations for Transformative, Efficient, and Cost-Saving Transportation (PROTECT) grant program 
(a)DefinitionsIn this section: (1)Emergency eventThe term emergency event means— 
(A)a natural disaster or catastrophic failure or an imminent natural disaster or catastrophic failure resulting in an emergency declared by the Governor of the State in which the disaster or failure occurred or will occur; or (B)an event for which the President declares a major disaster or emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191). 
(2)Evacuation routeThe term evacuation route means a transportation route or system that— (A)is owned, operated, or maintained by a Federal, State, Indian Tribe, or local government or a private entity; 
(B)is used— (i)to transport the public away from emergency events; or 
(ii)to transport emergency responders and recovery resources; and (C)is designated by the eligible entity with jurisdiction over the area in which the route is located for the purposes described in subparagraph (B). 
(3)Indian tribeThe term Indian tribe has the meaning given such term in section 207(m)(1).  (4)ProgramThe term program means the grant program established under subsection (b)(1). 
(5)Resilience improvementThe term resilience improvement means the use of materials or structural or nonstructural techniques, including natural infrastructure— (A)that allow a project— 
(i)to better anticipate, prepare for, and adapt to changing conditions and to withstand and respond to disruptions; or (ii)to be better able to continue to serve the primary function of the project during and after emergency events for the expected life of the project; or 
(B)that— (i)reduce the cost, magnitude, and duration of the effects of emergency events on a project; or 
(ii)have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to emergency events. (b)Establishment (1)In generalThe Secretary shall establish a grant program, to be known as the Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation grant program or the PROTECT grant program. 
(2)PurposeThe purpose of the program is to provide grants for resilience improvements through— (A)formula funding distributed to States; 
(B)competitive planning grants to enable communities to assess vulnerabilities to emergency events, and plan infrastructure improvements and emergency response strategies to address such vulnerabilities; and (C)competitive resilience improvement grants to protect— 
(i)infrastructure assets by making the assets more resilient to current and future weather events and natural disasters, including severe storms, flooding, tornados, drought, levee and dam failures, wildfire, landslides, sea level rise, extreme weather (including extreme temperature), and earthquakes; (ii)communities through resilience improvements and strategies that allow for the continued operation or rapid recovery of surface transportation systems that— 
(I)serve critical local, regional, and national needs, including evacuation routes; and (II)provide access or service to hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities; 
(iii)coastal infrastructure, such as a tide gate, that is at long-term risk to sea level rise; and (iv)natural infrastructure that protects and enhances surface transportation assets while improving ecosystem conditions, including culverts that ensure adequate flows in rivers and estuarine systems. 
(c)Formula awards 
(1)Distribution of funds to states 
(A)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this subsection for that fiscal year in accordance with subparagraph (B). (B)DistributionThe amount for each State shall be determined by multiplying the total amount made available to carry out this subsection for the applicable fiscal year by the ratio that— 
(i)the total base apportionment for the State under section 104(c); bears to (ii)the total base apportionments for all States under section 104(c). 
(2)Eligible activities 
(A)In generalExcept as provided in subparagraph (B), a State shall use funds made available under paragraph (1) to carry out activities eligible under subparagraph (A), (B), or (C) of subsection (d)(4). (B)Planning set-asideOf the amounts made available to each State under paragraph (1) for each fiscal year, not less than 2 percent shall be for activities described in subsection (d)(3). 
(3)Requirements 
(A)Projects in certain areasIf a project under this subsection is carried out, in whole or in part, within a base floodplain, the State shall— (i)identify the base floodplain in which the project is to be located and disclose that information to the Secretary; and 
(ii)indicate to the Secretary whether the State plans to implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area. (B)EligibilitiesA State shall use funds made available under paragraph (1) for— 
(i)a highway project eligible for assistance under this title; (ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49; or  
(iii)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49). (C)System resilienceA project carried out by a State with funds made available under this subsection may include, consistent with State hazard mitigation plans, the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that are functionally connected to a transportation improvement, such as— 
(i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage; (ii)upgrades to and installation of culverts designed to withstand 100-year flood events; 
(iii)upgrades to and installation of tide gates to protect highways; and (iv)upgrades to and installation of flood gates to protect tunnel entrances. 
(D)Federal cost share 
(i)In generalExcept as provided in subsection (f)(1), the Federal share of the cost of a project carried out using funds made available under paragraph (1) shall not exceed 80 percent of the total cost of the project. (ii)Non-federal shareA State may use Federal funds other than Federal funds made available under this subsection to meet the non-Federal cost share requirement for a project under this subsection. 
(E)Eligible project costs 
(i)In generalExcept as provided in clause (ii), eligible project costs for activities carried out by a State with funds made available under paragraph (1) may include the costs of— (I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements. (ii)Eligible planning costsIn the case of a planning activity described in subsection (d)(3) that is carried out by a State with funds made available under paragraph (1), eligible costs may include development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of subsection (d)(3). 
(F)LimitationsIn carrying out this subsection, a State— (i)may use not more than 25 percent of the amounts made available under this subsection for the construction of new capacity so long as such inclusion is cost-effective and is directly related to the underlying project; and 
(ii)may use not more than 10 percent of the amounts made available under this subsection for activities described in subparagraph (E)(i)(I). (d)Competitive awards (1)In generalIn addition to funds distributed to States under subsection (c)(1), the Secretary shall provide grants on a competitive basis under this subsection to eligible entities described in paragraph (2). 
(2)Eligible entitiesThe Secretary may make a grant under this subsection to any of the following: (A)A State or political subdivision of a State. 
(B)A metropolitan planning organization. (C)A unit of local government. 
(D)A special purpose district or public authority with a transportation function, including a port authority. (E)An Indian tribe. 
(F)A Federal land management agency that applies jointly with a State or group of States. (G)A multi-State or multijurisdictional group of entities described in subparagraphs (A) through (F). 
(3)Planning grantsUsing funds made available for purposes under this subsection, the Secretary shall provide planning grants to eligible entities for the purpose of— (A)in the case of a State or metropolitan planning organization, developing a resilience improvement plan under subsection (f)(2); 
(B)resilience planning, predesign, design, or the development of data tools to simulate transportation disruption scenarios, including vulnerability assessments; (C)technical capacity building by the eligible entity to facilitate the ability of the eligible entity to assess the vulnerabilities of the infrastructure assets and community response strategies of the eligible entity under current conditions and a range of potential future conditions; or 
(D)evacuation planning and preparation. (4)Resilience grants (A)Resilience improvement grants (i)In generalUsing funds made available for purposes under this subsection, the Secretary shall provide resilience improvement grants to eligible entities to carry out 1 or more eligible activities under clause (ii). 
(ii)Eligible activities 
(I)In generalAn eligible entity may use a resilience improvement grant under this subparagraph for 1 or more construction activities to enable an existing surface transportation infrastructure asset to withstand or reduce the costs and impact of 1 or more elements of an emergency event, or to increase the resilience of surface transportation infrastructure from the costs and impacts of changing conditions, such as sea level rise, flooding, extreme weather events, and other natural disasters. (II)InclusionsAn activity eligible to be carried out under this subparagraph includes— 
(aa)resurfacing, restoration, rehabilitation, reconstruction, replacement, improvement, or realignment of an existing surface transportation facility eligible for assistance under this title; (bb)the incorporation of natural infrastructure; 
(cc)the upgrade of an existing surface transportation facility to meet or exceed Federal Highway Administration approved design standards; (dd)the installation of mitigation measures that prevent the intrusion of floodwaters into surface transportation systems; 
(ee)strengthening systems that remove rainwater from surface transportation facilities; (ff)a resilience project that addresses identified vulnerabilities described in the resilience improvement plan of the eligible entity, if applicable; 
(gg)relocating roadways in a base floodplain to higher ground above projected flood elevation levels, or away from slide prone areas; (hh)stabilizing slide areas or slopes; 
(ii)installing riprap; (jj)lengthening or raising bridges to increase waterway openings, including to respond to extreme weather; 
(kk)deepening channels to prevent flooding; (ll)increasing the size or number of drainage structures; 
(mm)installing seismic retrofits on bridges; (nn)adding scour protection at bridges; 
(oo)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; and (pp)any other protective features, including natural infrastructure, as determined by the Secretary. 
(iii)PriorityThe Secretary shall prioritize a resilience improvement grant to an eligible entity if— (I)the Secretary determines— 
(aa)the benefits of the eligible activity proposed to be carried out by the eligible entity exceed the costs of the activity; and (bb)there is a need to address the vulnerabilities of infrastructure assets of the eligible entity with a high risk of, and impacts associated with, failure due to the impacts of emergency events or changing conditions, such as sea level rise and increased flood risk; or 
(II)the eligible activity proposed to be carried out by the eligible entity is included in the applicable resilience improvement plan under subsection (f)(2). (B)Community resilience and evacuation route grants (i)In generalUsing funds made available for purposes under this subsection, the Secretary shall provide community resilience and evacuation route grants to eligible entities to carry out 1 or more eligible activities under clause (ii). 
(ii)Eligible activitiesAn eligible entity may use a community resilience and evacuation route grant under this subparagraph for 1 or more projects that strengthen and protect evacuation routes that are essential for providing and supporting evacuations caused by emergency events, including a project that— (I)is an eligible activity under subparagraph (A)(ii), if such eligible activity will improve an evacuation route; 
(II)ensures the ability of the evacuation route to provide safe passage during an evacuation and reduces the risk of damage to evacuation routes as a result of future emergency events, including restoring or replacing existing evacuation routes that are in poor condition or not designed to meet the anticipated demand during an emergency event, and including steps to protect routes from mud, rock, or other debris slides; (III)if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources, expands the capacity of evacuation routes to swiftly and safely accommodate evacuations, including installation of— 
(aa)communications and intelligent transportation system equipment and infrastructure; (bb)counterflow measures; or 
(cc)shoulders; (IV)is for the construction of— 
(aa)new or redundant evacuation routes, if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources; or (bb)sheltering facilities that are functionally connected to an eligible project; 
(V)is for the acquisition of evacuation route or traffic incident management equipment, vehicles, or signage; or (VI)will ensure access or service to critical destinations, including hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities. 
(iii)PriorityThe Secretary shall prioritize community resilience and evacuation route grants under this subparagraph for eligible activities that are cost-effective, as determined by the Secretary, taking into account— (I)current and future vulnerabilities to an evacuation route due to future occurrence or recurrence of emergency events that are likely to occur in the geographic area in which the evacuation route is located; and 
(II)projected changes in development patterns, demographics, and extreme weather events based on the best available evidence and analysis. (iv)ConsultationIn providing grants for community resilience and evacuation routes under this subparagraph, the Secretary shall consult with the Administrator of the Federal Emergency Management Agency, who shall provide technical assistance to the Secretary and to eligible entities. 
(C)At-risk coastal infrastructure grants 
(i)Definition of coastal stateIn this subparagraph, the term coastal State means— (I)a State in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, the Long Island Sound, or 1 or more of the Great Lakes; 
(II)the United States Virgin Islands; (III)Guam; 
(IV)American Samoa;  (V)the Commonwealth of the Northern Mariana Islands; and 
(VI)Puerto Rico.  (ii)GrantsUsing funds made available for purposes under this subsection, the Secretary shall provide at-risk coastal infrastructure grants to eligible entities in coastal States to carry out 1 or more eligible activities under clause (iii). 
(iii)Eligible activitiesAn eligible entity may use an at-risk coastal infrastructure grant under this subparagraph for strengthening, stabilizing, hardening, elevating, relocating, or otherwise enhancing the resilience of highway and non-rail infrastructure, including bridges, roads, pedestrian walkways, and bicycle lanes, and associated infrastructure (such as culverts and tide gates) that are subject to, or face increased long-term future risks of, an emergency event or changing conditions, including coastal flooding, coastal erosion, wave action, storm surge, or sea level rise, in order to improve transportation and public safety and to reduce costs by avoiding larger future maintenance or rebuilding costs. (iv)CriteriaThe Secretary shall provide at-risk coastal infrastructure grants under this subparagraph for a project— 
(I)that addresses the risks from a current or future weather event or natural disaster, including coastal flooding, coastal erosion, wave action, storm surge, or sea level rise; and (II)that reduces long-term infrastructure costs by avoiding larger future maintenance or rebuilding costs. 
(v)Coastal benefitsIn addition to the criteria under clause (iv), for the purpose of providing at-risk coastal infrastructure grants under this subparagraph, the Secretary shall evaluate the extent to which a project will provide— (I)access to coastal homes, businesses, communities, and other critical infrastructure, including access by first responders and other emergency personnel; or 
(II)access to a designated evacuation route. (5)Grant requirements (A)Solicitations for grantsIn providing grants under this subsection, the Secretary shall conduct a transparent and competitive national solicitation process to select eligible projects to receive grants under paragraph (3) and subparagraphs (A), (B), and (C) of paragraph (4). 
(B)Applications 
(i)In generalTo be eligible to receive a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4), an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be necessary. (ii)Projects in certain areasIf a project is proposed to be carried out by the eligible entity, in whole or in part, within a base floodplain, the eligible entity shall— 
(I)as part of the application, identify the floodplain in which the project is to be located and disclose that information to the Secretary; and (II)indicate in the application whether, if selected, the eligible entity will implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area. 
(C)EligibilitiesThe Secretary may make a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) only for— (i)a highway project eligible for assistance under this title; 
(ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49; or (iii)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49).  
(D)System resilienceA project for which a grant is provided under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) may include the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that the Secretary determines are functionally connected to a transportation improvement, such as— (i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage; 
(ii)upgrades to and installation of culverts designed to withstand 100-year flood events; (iii)upgrades to and installation of tide gates to protect highways; and 
(iv)upgrades to and installation of flood gates to protect tunnel entrances. (E)Federal cost share (i)Planning grantThe Federal share of the cost of a planning activity carried out using a planning grant under paragraph (3) shall be 100 percent. 
(ii)Resilience grants 
(I)In generalExcept as provided in subclause (II) and subsection (f)(1), the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) shall not exceed 80 percent of the total cost of the project. (II)Tribal projectsOn the determination of the Secretary, the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) by an Indian tribe may be up to 100 percent. 
(iii)Non-federal shareThe eligible entity may use Federal funds other than Federal funds provided under this subsection to meet the non-Federal cost share requirement for a project carried out with a grant under this subsection. (F)Eligible project costs (i)Resilience grant projectsEligible project costs for activities funded with a grant under subparagraph (A), (B), or (C) of paragraph (4) may include the costs of— 
(I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements. 
(ii)Planning grantsEligible project costs for activities funded with a grant under paragraph (3) may include the costs of development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of that paragraph. (G)LimitationsAn eligible entity that receives a grant under subparagraph (A), (B), or (C) of paragraph (4)— 
(i)may use not more than 25 percent of the amount of the grant for the construction of new capacity so long as such inclusion is cost-effective and is directly related to the underlying project; and (ii)may use not more than 10 percent of the amount of the grant for activities described in subparagraph (F)(i)(I). 
(H)Distribution of grants 
(i)In generalSubject to the availability of funds, an eligible entity may request and the Secretary may distribute funds for a grant under this subsection on a multi-year basis, as the Secretary determines to be necessary. (ii)Rural set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 25 percent for grants for projects located in areas that are outside an urbanized area with a population of over 200,000. 
(iii)Tribal set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 2 percent for grants to Indian tribes. (iv)ReallocationFor any fiscal year, if the Secretary determines that the amount described in clause (ii) or (iii) will not be fully utilized for the grant described in that clause, the Secretary may reallocate the unutilized funds to provide grants to other eligible entities under this subsection. 
(e)ConsultationIn carrying out the program, the Secretary shall— (1)consult with the Assistant Secretary of the Army for Civil Works, the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and the Secretary of Commerce; and 
(2)solicit technical support from the Administrator of the Federal Emergency Management Agency. (f)Resilience improvement plan and lower non-Federal share (1)Federal share reductions (A)In generalA State that receives funds under subsection (c) or an eligible entity that receives a grant under subsection (d) shall have the non-Federal share of a project carried out with the funds or grant, as applicable, reduced by an amount described in subparagraph (B) if the State or eligible entity meets the applicable requirements under that subparagraph. 
(B)Amount of reductions 
(i)Resilience improvement planSubject to clause (iii), the amount of the non-Federal share of the costs of a project carried out with funds under subsection (c) or a grant under subsection (d) shall be reduced by 7 percentage points if— (I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the State or eligible entity has— 
(aa)developed a resilience improvement plan in accordance with this subsection; and (bb)prioritized the project on that resilience improvement plan; and 
(II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that has— (aa)developed a resilience improvement plan in accordance with this subsection; and 
(bb)prioritized the project on that resilience improvement plan. (ii)Incorporation of resilience improvement plan in other planningSubject to clause (iii), the amount of the non-Federal share of the cost of a project carried out with funds under subsection (c) or a grant under subsection (d) shall be reduced by 3 percentage points if— 
(I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the resilience improvement plan developed in accordance with this subsection has been incorporated into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable; and (II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that incorporated a resilience improvement plan into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable. 
(iii)Limitations 
(I)Maximum reductionA State or eligible entity may not receive a reduction under this paragraph of more than 10 percentage points for any single project carried out with funds under subsection (c) or a grant under subsection (d). (II)No negative non-Federal shareA reduction under this paragraph shall not reduce the non-Federal share of the costs of a project carried out with funds under subsection (c) or a grant under subsection (d) to an amount that is less than zero. 
(2)Plan contentsA resilience improvement plan referred to in paragraph (1)— (A)shall be for the immediate and long-range planning activities and investments of the State or metropolitan planning organization with respect to resilience; 
(B)shall demonstrate a systemic approach to transportation system resilience and be consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165); (C)shall— 
(i)include a risk-based assessment of vulnerabilities of transportation assets and systems to current and future extreme weather events and natural disasters, including severe storms, flooding, tornados, drought, levee and dam failures, wildfire, landslides, sea level rise, extreme weather events, including extreme temperatures, and earthquakes; (ii)designate evacuation routes and strategies, including multimodal facilities, designated with consideration for individuals without access to personal vehicles; 
(iii)plan for response to anticipated emergency events, including plans for the mobility of— (I)emergency response personnel and equipment; and 
(II)access to emergency services, including for vulnerable or disadvantaged populations; (iv)describe the resilience improvement policies, including strategies, land-use and zoning changes, investments in natural infrastructure, or performance measures that will inform the transportation investment decisions of the State or metropolitan planning organization with the goal of increasing resilience; 
(v)include an investment plan that— (I)includes a list of priority projects; and 
(II)describes how funds provided by a grant under the program would be invested and matched, which shall not be subject to fiscal constraint requirements; and (vi)use science and data and indicate the source of data and methodologies; and 
(D)shall, as appropriate— (i)include a description of how the plan will improve the ability of the State or metropolitan planning organization— 
(I)to respond promptly to the impacts of weather events and natural disasters; and (II)to be prepared for changing conditions, such as sea level rise and increased flood risk; 
(ii)describe the codes, standards, and regulatory framework, if any, adopted and enforced to ensure resilience improvements within the impacted area of proposed projects included in the resilience improvement plan; (iii)consider the benefits of combining hard infrastructure assets, and natural infrastructure, through coordinated efforts by the Federal Government and the States; 
(iv)assess the resilience of other community assets, including buildings and housing, emergency management assets, and energy, water, and communication infrastructure; (v)use a long-term planning period; and 
(vi)include such other information as the eligible entity considers appropriate. (3)No new planning requirementsNothing in this section requires a metropolitan planning organization or a State to develop a resilience improvement plan or to include a resilience improvement plan under the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable, of the metropolitan planning organization or State. 
(g)Monitoring 
(1)In generalNot later than 18 months after the date of enactment of this section, the Secretary, in consultation with the officials described in subsection (e), shall— (A)establish, for the purpose of evaluating the effectiveness and impacts of projects carried out under the program— 
(i)subject to paragraph (2), transportation and any other metrics as the Secretary determines to be necessary; and (ii)procedures for monitoring and evaluating projects based on those metrics; and 
(B)select a representative sample of projects to evaluate based on the metrics and procedures established under subparagraph (A). (2)NoticeBefore adopting any metrics described in paragraph (1), the Secretary shall— 
(A)publish the proposed metrics in the Federal Register; and (B)provide to the public an opportunity for comment on the proposed metrics. 
(h)Reports 
(1)Reports from eligible entitiesNot later than 1 year after the date on which a project carried out under the program is completed, the entity that carried out the project shall submit to the Secretary a report on the results of the project and the use of the funds received under the program. (2)Reports to Congress (A)Annual reportsThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and publish on the website of the Department of Transportation, an annual report that describes the implementation of the program during the preceding calendar year, including— 
(i)each project for which a grant was provided under the program; (ii)information relating to project applications received; 
(iii)the manner in which the consultation requirements were implemented under this section; (iv)recommendations to improve the administration of the program, including whether assistance from additional or fewer agencies to carry out the program is appropriate; 
(v)the period required to disburse grant funds to recipients based on applicable Federal coordination requirements; and (vi)a list of facilities that repeatedly require repair or reconstruction due to emergency events. 
(B)Final reportNot later than 5 years after the date of enactment of the STARTER Act 2.0, the Secretary shall submit to Congress a report that includes the results of the reports submitted under subparagraph (A). The Secretary shall use not more than 5 percent of the amounts made available to carry out the program for each fiscal year for the costs of administering the program, including monitoring and evaluation under subsection (g). (C)ConsultationIn developing guidance and regulations, and in providing grants for under this section, the Secretary shall consult with the Administrator of the Federal Emergency Management Agency, who shall provide technical assistance to the Secretary and to eligible entities. . 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:   173. Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program.. 7002.National highway performance programSection 119 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2) by striking and at the end; 
(B)in paragraph (3) by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)to provide support for measures to increase the resiliency of Federal-aid highways and bridges on and off the National Highway System to mitigate the impacts of sea level rise, extreme weather events, flooding, or other natural disasters.; and (2)by adding at the end the following: 
 
(k)Protective features 
(1)In generalA State may use not more than 15 percent of the funds apportioned to the State under section 104(b)(1) for each fiscal year for 1 or more protective features on a Federal-aid highway or bridge off the National Highway System, if the protective feature is designed to mitigate the risk of recurring damage, or the cost of future repairs, from extreme weather events, flooding, or other natural disasters. (2)Protective features describedA protective feature referred to in paragraph (1) may include— 
(A)raising roadway grades; (B)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(C)stabilizing slide areas; (D)stabilizing slopes; 
(E)installing riprap; (F)lengthening or raising bridges to increase waterway openings; 
(G)deepening channels to prevent flooding; (H)increasing the size or number of drainage structures; 
(I)replacing culverts with bridges or upsizing culverts; (J)repairing or maintaining tide gates; 
(K)installing seismic retrofits on bridges; (L)adding scour protection at bridges; 
(M)adding scour, stream stability, coastal, or other hydraulic countermeasures, including spur dikes; (N)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(O)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary. (3)Rule of constructionNothing in this subsection may be construed to limit the ability of a State to carry out a project otherwise eligible under subsection (d) using funds apportioned under section 104(b)(1).. 
7003.Resilience in federal-aid highway programs 
(a)DefinitionsSection 101(a) of title 23, United States Code, is amended— (1)by redesignating paragraphs (17) through (22) as paragraphs (18) through (23), respectively; 
(2)by redesignating paragraphs (23) through (34) as paragraphs (25) through (36), respectively; (3)by inserting after paragraph (16) the following: 
 
(17)Natural infrastructure 
(A)In generalThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes and— (i)is created through the action of natural physical, geological, biological, and chemical processes over time; 
(ii)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or (iii)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes. 
(B)InclusionThe term natural infrastructure includes green infrastructure and nature-based solutions.; and (4)by inserting after paragraph (23), as so redesignated, the following: 
 
(24)ResilienceThe term resilience, with respect to a project, means a project with the ability to anticipate, prepare for, or adapt to conditions or withstand, respond to, or recover rapidly from disruptions, including the ability— (A)to— 
(i)resist hazards or withstand impacts from weather events and natural disasters; or (ii)reduce the magnitude or duration of impacts of a disruptive weather event or natural disaster on a project; and 
(B)to have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to weather events or other natural disasters.. (b)National highway performance programSection 119(d)(2) of title 23, United States Code, is amended by adding at the end the following: 
 
(Q)Improving the resilience of projects funded under this section, including through the use of natural infrastructure.. (c)Surface transportation block grant programSection 133(b) of title 23, United States Code, is amended by adding at the end the following: 
 
(16)Projects to improve the resilience of a transportation facility, including through the use of natural infrastructure, otherwise eligible for assistance under this section.. (d)Tribal transportation programSection 202(a)(1)(A) of title 23, United States Code, is amended— 
(1)in clause (vii) by striking ; and and inserting a semicolon; (2)by redesginating clause (viii) as clause (ix); and 
(3)by inserting after clause (vii) the following:   (viii)projects to improve the resilience of a tribal transportation facility, including through the use of natural infrastructure; and . 
(e)Federal lands transportation programSection 203(a)(1)(A) of title 23, United States Code, is amended— (1)in clause (vi) by striking ; and and inserting a semicolon; 
(2)by redesignating clause (vii) as clause (viii); and (3)by inserting after clause (vi) the following:  
 
(vii)projects to improve the resilience of a tribal transportation facility, including through the use of natural infrastructure; and . (f)Federal lands access programSection 204(a)(1)(A) of title 23, United States Code, is amended— 
(1)in clause (v) by striking ; and and inserting a semicolon; (2)by redesignating clause (vi) as clause (vii); and 
(3)by inserting after clause (v) the following:   (vi)projects to improve the resilience of a tribal transportation facility, including through the use of natural infrastructure; and . 
7004.Resiliency in transitSection 5324 of title 49, United States Code, is amended by— (1)striking and at the end of subsection (b)(1); 
(2)striking the period at the end of subsection (b)(2)(B) and inserting ; and; and (3)by adding at the end of subsection (b) the following new paragraph: 
 
(3)mitigation projects and activities that the Secretary determines are cost effective and which substantially reduce the risk of, or increase resilience to, future damage, hardship, or loss, related to equipment and facilities of a public transportation system operating in the United States or on an Indian reservation that the Secretary determines is in danger of suffering serious damage, or has suffered serious damage, as a result of an emergency.. 7005.Highway emergency relief and resiliency (a)In generalSection 125 of title 23, United States Code, is amended— 
(1)in subsection (a)(1), by inserting wildfire, sea level rise, after severe storm; (2)by striking subsection (b) and inserting the following: 
 
(b)Restriction on eligibilityFunds under this section shall not be used for the repair or reconstruction of a bridge that has been permanently closed to all vehicular traffic by a Federal, State, Tribal, or local official because of imminent danger of collapse due to a structural deficiency or physical deterioration.; and (3)in subsection (d)— 
(A)in paragraph (2)(A)— (i)by striking the period at the end and inserting ; and; 
(ii)by striking a facility that meets the current and inserting the following:  a facility that— 
(i)meets the current; and (iii)by adding at the end the following: 
 
(ii)incorporates economically justifiable improvements designed and demonstrated to mitigate and reduce the risk of recurring damage from extreme weather events, flooding, or other natural disasters.; (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and 
(C)by inserting after paragraph (2) the following:  (3)Protective features (A)In generalThe cost of an improvement that is part of a project under this section shall be an eligible expense under this section if the improvement is a protective feature that is designed and demonstrated to mitigate and reduce the risk of recurring damage, or the cost of future repair, from extreme weather events, flooding, or other natural disasters. 
(B)Protective features describedA protective feature referred to in subparagraph (A) may include— (i)raising roadway grades; 
(ii)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; (iii)stabilizing slide areas; 
(iv)stabilizing slopes; (v)installing riprap; 
(vi)lengthening or raising bridges to increase waterway openings; (vii)deepening channels to prevent flooding; 
(viii)increasing the size or number of drainage structures; (ix)replacing culverts with bridges or upsizing culverts; 
(x)repairing or maintaining tide gates; (xi)installing seismic retrofits on bridges; 
(xii)adding scour protection at bridges; (xiii)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; 
(xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and (xv)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary.. 
(b)Emergency relief projects 
(1)Definition of emergency relief projectIn this section, the term emergency relief project means a project carried out under the emergency relief program under section 125 of title 23, United States Code. (2)Improving the emergency relief programNot later than 90 days after the date of enactment of this Act, the Secretary shall— 
(A)revise the emergency relief manual of the Federal Highway Administration— (i)to include and reflect the definition of the term resilience (as defined in section 101(a) of title 23, United States Code); 
(ii)to ensure resilience measures are cost effective and substantially reduce the risk of, or increase resilience to, future damage, hardship, loss, or suffering in any area affected by a major disaster or emergency declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); (iii)to identify procedures that States may use to incorporate resilience into emergency relief projects; and 
(iv)to encourage the use of Complete Streets design principles and consideration of access for moderate and low-income families impacted by a major disaster or emergency declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); (B)develop best practices for improving the use of resilience in— 
(i)the emergency relief program under section 125 of title 23, United States Code; and (ii)emergency relief efforts; 
(C)provide to division offices of the Federal Highway Administration and State departments of transportation information on the best practices developed under paragraph (2); and (D)develop and implement a process to track— 
(i)the consideration of resilience as part of the emergency relief program under section 125 of title 23, United States Code; and (ii)the measurement of risk reduction and costs of emergency relief projects. 
(3)ConsultationIn carrying out actions pursuant to paragraph (2), the Secretary shall consult with the Administrator of the Federal Emergency Management Agency to ensure resiliency guidance and activities are consistent with and do not conflict with other resiliency and mitigation activities and priorities. 7006.Highway resiliency incentivesSection 120(c) of title 23, United States Code, is amended by adding at the end the following: 
 
(4)Protective features 
(A)In generalNotwithstanding any other provision of law, the Federal share payable for the cost of a protective feature on a Federal-aid highway or bridge project under this title may be up to 100 percent, at the discretion of the State, if the protective feature is an improvement designed and demonstrated to mitigate and reduce the risk of recurring damage, or the cost of future repair, from extreme weather events, flooding, or other natural disasters. (B)Protective features describedA protective feature referred to in subparagraph (A) may include— 
(i)raising roadway grades; (ii)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(iii)stabilizing slide areas; (iv)stabilizing slopes; 
(v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings; 
(vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures; 
(ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates; 
(xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges; 
(xiii)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; (xiv)the use of natural infrastructure to mitigate and reduce the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(xv)any other features that mitigate and reduce the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary.. 7007.Guidance on inundated and submerged roadsUpon the issuance of guidance pursuant to section 1228 of the Disaster Recovery Reform Act of 2018 (Public Law 115–254), the Administrator of the Federal Highway Administration, in consultation with the Administrator of the Federal Emergency Management Agency, shall review such guidance and issue guidance regarding repair, restoration, and replacement of inundated and submerged roads damaged or destroyed by a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to roads eligible for assistance under Federal Highway Administration programs. 
7008.Guidance on evacuation routes 
(a)In general 
(1)GuidanceThe Administrator of the Federal Highway Administration, in coordination with the Administrator of the Federal Emergency Management Agency and consistent with guidance issued by the Federal Emergency Management Agency pursuant to section 1209 of the Disaster Recovery Reform Act of 2018 (Public Law 115–254), shall revise existing guidance or issue new guidance as appropriate for State, local, and Indian Tribal governments regarding the design, construction, maintenance, and repair of evacuation routes. (2)ConsiderationsIn revising or issuing guidance under subsection (a)(1), the Administrator of the Federal Highway Administration shall consider— 
(A)methods that assist evacuation routes to— (i)withstand likely risks to viability, including flammability and hydrostatic forces; 
(ii)improve durability, strength (including the ability to withstand tensile stresses and compressive stresses), and sustainability; and (iii)provide for long-term cost savings; 
(B)the ability of evacuation routes to effectively manage contraflow operations; (C)for evacuation routes on public lands, the viewpoints of the applicable Federal land management agency regarding emergency operations, sustainability, and resource protection; and 
(D)such other items the Administrator of the Federal Highway Administration considers appropriate. (3)ReportIn the case in which the Administrator of the Federal Highway Administration, in consultation with the Administrator of the Federal Emergency Management Agency, concludes existing guidance addresses the considerations in paragraph (2), the Administrator of the Federal Highway Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate a detailed report describing how existing guidance addresses such considerations. 
(b)StudyThe Administrator of the Federal Highway Administration, in coordination with the Administrator of the Federal Emergency Management Agency and State, local, territorial, and Indian Tribal governments, shall— (1)conduct a study of the adequacy of available evacuation routes to accommodate the flow of evacuees; and 
(2)submit recommendations to Congress on how to help with anticipated evacuation route flow, based on the study conducted under paragraph (1).  7009.DefinitionsSection 101(a) of title 23, United States Code, is amended— 
(1)in paragraph (4)(A) by inserting assessing resilience, after surveying,; and (2)by adding at the end the following:  
 
(35)ResilienceUnless otherwise specified, the term resilience, with respect to a project, means a project with the ability to anticipate, prepare for, or adapt to conditions or mitigate against, withstand, respond to, or recover rapidly from, disruptions, including the ability— (A)to resist hazards, mitigate against, reduce costs associated with, or withstand impacts from, weather events and natural disasters; or 
(B)to have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to weather events or other natural disasters. . 7010.University transportation centersSection 5505 of title 49, United States Code, is amended— 
(1)in subsection (a)(2)— (A)in subparagraph (B) by striking and at the end; 
(B)in subparagraph (C) by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(D)to consider the ability to anticipate, prepare for, or adapt to conditions or withstand, increase resiliency to, reduce costs related to, respond to, or recover rapidly from, disruptions resulting from extreme weather events and natural disasters.;  (2)in subsection (b)(4)(A) by striking research priorities identified in chapter 65. and inserting the following:  
following research priorities: (i)Improving the mobility of people and goods. 
(ii)Reducing congestion. (iii)Promoting safety. 
(iv)Improving the durability and extending the life of transportation infrastructure and the existing transportation system. (v)Improving the ability to anticipate, prepare for, or adapt to conditions or withstand, respond to, or recover rapidly from, disruptions resulting from extreme weather events and natural disasters. ; and  
(3)in subsection (c)(4)— (A)in subparagraph (C) by adding at the end the following: 
In awarding grants under this section, the Secretary shall also select not less than 1 grant recipient with each of the following focus areas: (i)Improving the ability to anticipate, prepare for, or adapt to conditions or withstand, increase resiliency to, reduce costs related to, respond to, or recover rapidly from disruptions resulting from extreme weather events and natural disasters. 
(ii)Developing innovative road designs, materials, and restoration strategies to better enhance the durability and structural integrity of roads and subgrade soils that may become inundated during extreme weather events. (iii)Enhancing the viability and durability of evacuation routes, including ways to effectively manage contraflow operations to minimize casualties.; and  
(B)by adding at the end the following:   (D)Considerations for selected institutions (i)In generalTier 1 transportation centers awarded a grant under this paragraph with a focus area described in subparagraph (C) shall consider the following areas for research: 
(I)Developing new materials and improving the performance and resiliency of existing materials for the construction of roads, bridges, rail, and related transportation infrastructure. (II)Reducing local, State, Federal, and Tribal costs associated with natural disasters and severe weather. 
(III)Innovative technologies and approaches to pre-mitigate against severe weather. (IV)The durability of roadways and subgrade with respect to flammability and hydrostatic forces. 
(V)Strategies to mitigate the costs associated with vulnerabilities in Federal evacuation routes, with respect to overcrowding and inundation. (ii)ActivitiesA tier 1 transportation center receiving a grant under this section with a focus area described in subparagraph (C) may— 
(I)establish best practices; (II)develop modeling tools; and 
(III)carry out other activities and develop technology that addresses the planning considerations described in clause (i). . 7011.Pre-disaster hazard mitigation pilot program (a)In generalSection 125 of title 23, United States Code, is amended by adding at the end the following: 
 
(h)Pre-Disaster hazard mitigation pilot program 
(1)In generalThe Secretary shall establish a pre-disaster mitigation program for the purpose of mitigating future hazards posed to Federal-aid highways. (2)Distribution of fundsEvery 6 months, the Secretary shall total the amount of funds made available to each State, territory, Tribe, or other eligible entity under the emergency relief program during the preceding 6 months and remit an additional 5 percent from the Highway Trust Fund to such State, territory, Tribe, or other eligible entity for eligible activities described in paragraph (3). 
(3)Eligible activitiesFunds made available under paragraph (2) shall be used for mitigation projects and activities that the Secretary determines are cost effective and which substantially reduce the risk of, or increase resilience to, future damage as a result of natural disasters, such as by flood, hurricane, tidal wave, earthquake, wildfire, severe storm, or landslide by upgrading existing assets to meet or exceed design standards adopted by the Federal Highway Administration by means of the following: (A)Relocating or elevating roadways.  
(B)Increasing the size or number of drainage structures, including culverts.  (C)Installing mitigation measures to prevent the impairment of transportation assets as a result of the intrusion of floodwaters. 
(D)Improving bridges to expand water capacity and prevent flooding. (E)Deepening channels to prevent asset inundation and improve drainage. 
(F)improving strength of natural features adjacent to highway right-of-way to promote additional flood storage. (G)Installing or upgrading tide gates and flood gates. 
(H)Stabilizing slide areas or slopes. (I)Installing seismic retrofits for bridges. 
(J)Adding scour protection at bridges. (K)Adding scour, stream stability, coastal, or other hydraulic countermeasures, including riprap. 
(L)Installing intelligent transportation system equipment to monitor infrastructure quality. (M)Any other protective features as determined by the Secretary. 
(4)ReportThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate an annual report detailing— (A)a description of the activities carried out under the pilot program; 
(B)an evaluation of the effectiveness of the pilot program in meeting purposes described in paragraph (1); and (C)policy recommendations to improve the effectiveness of the pre-disaster mitigation pilot program.. 
(b)SunsetThe amendments made by this section shall be repealed on the date that is 5 years after the date of enactment of this Act.  VIIIFreight Rail Manufacturing 8001.Short titleThis title may be cited as the A Future for Freight Rail Manufacturing Act of 2021 or the AFFRM Act of 2021.  
8002.Requirements for railroad freight cars entering service in the United States 
(a)In generalNot later than 1 year after the date of enactment of this Act, any Association of American Railroads (in this title referred to as AAR) approved railroad freight car manufactured on or after such date may operate on the United States rail interchange system only if— (1)the railroad freight car is manufactured or assembled or substantially transformed by a qualified builder in a qualified facility; 
(2)none of the sensitive technology located on the railroad freight car, including components necessary to the functionality of the sensitive technology, originates or is sourced from a country specified in section 8004 or a State-Owned Enterprise; and (3)none of the content of the railroad freight car that originates from a country specified in section 8004 or a State-Owned Enterprise has been determined by a recognized court or administrative agency of competent jurisdiction and legal authority to have violated or infringed valid U.S. intellectual property rights of another including such a finding by a Federal district court under the Patent Act or the U.S. International Trade Commission under section 337 of the Tariff Act of 1930. 
(b)Content 
(1)In generalAny Railroad Freight Car Manufacturer and AAR approved railroad freight car manufactured on or after such date may operate on the United States rail interchange system only if the railroad freight car has a content percentage that originates from a country specified in section 8004 or a State-Owned Enterprise of— (A)beginning on the date of enactment of this Act, not more than 20 percent; and 
(B)beginning on the date that is 24 months after the date of enactment of this Act, not more than 15 percent.  (2)Application of lawThe content percentages specified in this section apply notwithstanding any conflict with the provisions of chapter 4 of the Agreement between the United States of American, the United Mexican States, and Canada (Dec. 13, 2019). 
8003.Regulations; penalties 
(a)Regulations requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out this Act, including for the monitoring, enforcement, and sensitive technology requirements of this title. (b)ComplianceA Railroad Freight Car Manufacturer will certify such manufacturer is meeting the requirements of this Act and noncompliant railroad freight cars may not be registered under the AAR Umler system. 
(c)Civil penaltiesAny railroad freight car manufacturer that has manufactured a railroad freight car for the North American Interchange system that the Secretary of Transportation determines, after written notice and an opportunity for a hearing, has violated this Act is liable to the United States Government for a civil penalty of at least $150,000 but not more than $500,000 for each violation for each such railroad freight car and thereafter barred from release of such railroad freight car for operation on the North American Interchange system. The noncompliant railroad freight car may re-enter service upon re-certification from the railroad freight car manufacturer after paying the civil penalty and meeting compliance of this title. 8004.Country specifiedA country specified in this section is a country that— 
(1)is identified by the Department of Commerce as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act; and (2) (A)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority watch country or watch country; or 
(B)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416). 8005.DefinitionsIn this title: 
(1)ContentThe term content means the net cost of the railroad freight car less the cost of sensitive technology. (2)ControlThe term control means the power, whether direct or indirect and whether or not exercised, through the ownership of a majority or a dominant minority of the total outstanding voting interest in an entity, representation on the board of directors of an entity, proxy voting on the board of directors of an entity, a special share in the entity, a contractual arrangement with the entity, a formal or informal arrangement to act in concert with an entity, or any other means, to determine, direct, make decisions, or cause decisions to be made for the entity. 
(3)Cost of sensitive technologyThe term cost of sensitive technology means the aggregate cost of the sensitive technology located on the railroad freight car. (4)Net CostThe term net cost means the net cost as defined in chapter 4 of the United States–Mexico–Canada Free Trade Agreement or any subsequent free trade agreement between the United States, Mexico, and Canada. 
(5)Originate; originatingThe terms originate and originating mean the country or origin of a part, component, subassembly or finished product as defined in chapter 4 of the United States-Mexico-Canada Free Trade Agreement or any subsequent free trade agreement between the United States, Mexico, and Canada. (6)Qualified facilityThe term qualified facility means a facility that is not under the control of a State-Owned Enterprise. 
(7)Qualified railroad freight car builderThe term qualified railroad freight rail car builder means a builder that is not under the control of a State-Owned Enterprise. (8)Railcar component supplierThe term railcar component supplier means an enterprise that supplies railroad freight car components for the manufacturing of railroad freight cars. 
(9)Railroad freight carThe term railroad freight car means a car designed to carry freight, or railroad personnel, by rail and includes— (A)box car; 
(B)refrigerator car; (C)ventilator car; 
(D)stack car or intermodal well; (E)gondola car; 
(F)hopper car; (G)auto rack car; 
(H)flat car; (I)special car; 
(J)caboose car; (K)tank car; and 
(L)yard car. (10)Railroad freight car manufacturerThe term railroad freight rail car manufacturer is defined as a builder of railroad freight rail cars as defined in the definition of railroad freight car. 
(11)Sensitive technologyThe term sensitive technology means any device embedded with electronics, software, sensors, or other connectivity, except those freight rail parts as defined as safety-critical in section 236.903 of title 49, Code of Federal Regulations, or any successor regulations, that enables the device to connect, collect, or exchange data, including— (A)onboard telematics; 
(B)remote monitoring software; (C)firmware; 
(D)analytics; (E)GPS satellite and cellular location tracking systems; 
(F)event status sensors; (G)predictive component condition and performance monitoring sensors; and 
(H)similar sensitive technologies embedded into freight railcar components and subassemblies. (12)State-owned enterpriseThe term state-owned enterprise means— 
(A)an entity that is owned by or under the control of a national, provincial, or local government of a country or an agency of such government of a country as described in section 8004; or (B)an individual acting under the direction or control of a government or agency described in subparagraph (A). 
(13)Substantially transformedThe term substantially transformed means a component undergoes an applicable change in tariff classification as a result of the manufacturing process as outlined in chapter 4 and related Annexes of the United States-Mexico-Canada Free Trade Agreement or any subsequent free trade agreement between the United States, Mexico, and Canada.  